
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.5

        [California Net Lease]


LEASE AGREEMENT


        THIS LEASE AGREEMENT is made this 7TH day of February, 2006, between
ProLogis, a Maryland real estate investment trust ("Landlord"), and the Tenant
named below.

Tenant:   Ikanos Communications, a California corporation
Tenant's Representative, Address, and Telephone:
 
Dan Atler
Ikanos Communications
47669 Fremont Blvd.
Fremont, CA, 94538
Premises:
 
That portion of the Building, containing approximately 37,266 rentable square
feet, as determined by Landlord, as shown on Exhibit A.
Project:
 
Bayside Corporate Center (based upon 311,277 rentable square feet in the
Project)
Building:
 
Building 6 (sba00806), 47669 Fremont Blvd, Fremont, CA 94538 (based upon 37,266
rentable square feet in the Building)
Tenant's Proportionate Share of Project:
 
11.97%
Tenant's Proportionate Share of Building:
 
100%
Lease Term:
 
Beginning on the Commencement Date and ending on the last day of the 60th full
calendar month thereafter, subject to the provisions of Addendum 3 and Addendum
4, and subject further to any termination rights as granted under this Lease
with respect to an event of casualty or condemnation.
Commencement Date:
 
April 1, 2006
Initial Monthly Base Rent:
 
See Addendum 1

Initial Estimated Monthly
 
 
 
 
 
 
 
 
  Operating Expense Payments:
(estimates only and subject to   1.   Common Area Charges:   $ 2,072.50    
adjustment to actual costs and expenses according to the provisions of this
Lease)   2.   Taxes:   $ 5,475.16    
 
 
3.
 
Insurance:
 
$
256.00
 
 
 
 
4.
 
Other:
 
$
115.37
 
 
Initial Estimated Monthly Operating Expense Payments:
 
 
 
 
 
$
7,919.03
 
 
Initial Monthly Base Rent and Operating Expense Payments:
 
 
 
 
 
$
26,924.69
 
 
Security Deposit:
 
Letter of Credit in the amount of $36,242.00
Broker:
 
Brad Werner—CB Richard Ellis
Addenda:
 
1. Base Rent Adjustments 2. Construction (Allowance) 3. Renewal Option (Baseball
Arbitration) 4. Cancellation Option 5. Misc. Provisions 6. Move Out Conditions
7. Letter of Credit for Security Deposit
Exhibits:
 
A. Site Plan; B. Sign Criteria; C. Floor Plan

        1.    Granting Clause.    In consideration of the obligation of Tenant
to pay rent as herein provided and in consideration of the other terms,
covenants, and conditions hereof, Landlord leases to Tenant,

--------------------------------------------------------------------------------




and Tenant takes from Landlord, the Premises, to have and to hold for the Lease
Term, subject to the terms, covenants and conditions of this Lease.

        2.    Acceptance of Premises.    Tenant shall accept the Premises in its
condition as of the Commencement Date, subject to all applicable laws,
ordinances, regulations, covenants and restrictions. Except as otherwise set
forth in this Lease, Landlord has made no representation or warranty as to the
suitability of the Premises for the conduct of Tenant's business, and Tenant
waives any implied warranty that the Premises are suitable for Tenant's intended
purposes. Except as provided in this paragraph and Paragraph 10 and as otherwise
expressly set forth herein, in no event shall Landlord have any obligation for
any defects in the Premises or any limitation on its use. The taking of
possession of the Premises shall be conclusive evidence that Tenant accepts the
Premises and that the Premises were in good condition at the time possession was
taken except for items that are Landlord's responsibility (or for which Landlord
has provided a representation or warranty) under this paragraph and/or
Paragraph 10 as well as any punchlist items agreed to in writing by Landlord and
Tenant; provided, however, that Tenant's acceptance of the Premises shall not be
deemed a waiver of Landlord's delivery condition obligations hereunder. Landlord
acknowledges and covenants that as of the Commencement Date (i) the Building's
HVAC, electrical, plumbing and other mechanical systems are in good working
order and Landlord warrants such systems for a period of six (6) months from the
Commencement Date, and (ii) the Premises are in compliance with applicable Legal
Requirements.

        3.    Use.    The Premises shall be used only for the purpose of light
manufacturing and assembly, receiving, storing, shipping and selling (but
limited to wholesale sales) products, materials and merchandise made and/or
distributed by Tenant, for general office use by Tenant, and for such other
lawful purposes as may be incidental thereto. Tenant shall not conduct or give
notice of any auction, liquidation, or going out of business sale on the
Premises. Tenant will use the Premises in a careful, safe and proper manner and
will not commit waste, overload the floor or structure of the Premises or
subject the Premises to use that would damage the Premises. Tenant shall not
permit any objectionable or unpleasant odors, smoke, dust, gas, noise, or
vibrations to emanate from the Premises, or take any other action that would
constitute a nuisance or would disturb, unreasonably interfere with, or endanger
Landlord or any tenants of the Project. Outside storage, including without
limitation, storage of non-operable trucks and other non-operable vehicles, is
prohibited without Landlord's prior written consent. Subject to Landlord's
representation and warranty in Paragraph 2 hereof, Tenant, at its sole expense,
shall use and occupy the Premises in compliance with all laws with respect to
Tenant's particular use of the Premises, including, without limitation, the
Americans With Disabilities Act, orders, judgments, ordinances, regulations,
codes, directives, permits, licenses, covenants and restrictions (including,
without limitation, any covenants, conditions, and restrictions affecting the
Project) now or hereafter applicable to such use of the Premises (collectively,
"Legal Requirements"). Tenant shall, at its expense, make any alterations or
modifications, within or without the Premises, that are required by Legal
Requirements related to Tenant's particular use of the Premises. Tenant will not
use or permit the Premises to be used for any purpose or in any manner that
would void Tenant's or Landlord's insurance, increase the insurance risk. If any
increase in the cost of any insurance on the Premises or the Project is caused
by Tenant's use or occupation of the Premises beyond that cost that would
normally be incurred with respect to a tenant engaging in the uses permitted
herein, or because Tenant vacates the Premises, then Tenant shall pay the amount
of such increase to Landlord. Landlord and Tenant agree that Tenant shall have
the right to occupy the Premises upon full execution of this Lease by both
parties hereto and delivery by Tenant to Landlord of the insurance certificates
required hereunder for the purpose of Tenant's preparation of the Premises for
occupancy (including without limitation, commencement of any tenant improvements
permitted by Landlord or this Lease). Any such occupation of the Premises by
Tenant occurring prior to the Commencement Date shall be subject to the terms
and conditions of this Lease, other than any obligation of Tenant to pay Base
Rent or Operating Expenses as defined below.

2

--------------------------------------------------------------------------------




        Notwithstanding anything contained herein to the contrary, Tenant's
obligations hereunder shall relate only to legally required changes to the
interior of the Premises after Tenant's occupancy of the Premises that relate
solely to the specific manner of use of the Premises by Tenant; and Landlord
shall make all other additions to or modifications of the Project required from
time to time by Legal Requirements. The cost of such additions or modifications
made by Landlord may be included in Operating Expenses pursuant to Paragraph 6
of this Lease to the extent permitted thereunder, except for those additions or
modifications which are Landlord's sole responsibility pursuant to Paragraph 10
of this Lease or due to violations of law by Landlord in existence as of the
Commencement Date.

        4.    Base Rent.    Tenant shall pay Base Rent in the amount set forth
above. The first month's Base Rent, the Security Deposit, and the first monthly
installment of estimated Operating Expenses (as hereafter defined) shall be due
and payable on the date hereof, and, except as otherwise set forth in this
Lease, Tenant promises to pay to Landlord in advance, without demand, deduction
or set-off, monthly installments of Base Rent on or before the first day of each
calendar month succeeding the Commencement Date. Payments of Base Rent for any
fractional calendar month shall be prorated. All payments required to be made by
Tenant to Landlord hereunder (or to such other party as Landlord may from time
to time specify in writing) shall be made by check or Electronic Fund Transfer
("EFT") of immediately available federal funds before 11:00 a.m., Eastern Time,
at such place, within the continental United States, as Landlord may from time
to time designate to Tenant in writing. Except as otherwise set forth herein,
the obligation of Tenant to pay Base Rent and other sums to Landlord and the
obligations of Landlord under this Lease are independent obligations. Tenant
shall have no right at any time to abate, reduce, or set-off any rent due
hereunder except as may be expressly provided in this Lease. If Tenant is
delinquent in any monthly installment of Base Rent or of estimated Operating
Expenses for more than 5 days, Tenant shall pay to Landlord on demand a late
charge equal to 5 percent of such delinquent sum. Tenant shall not be obligated
to pay the late charge until Landlord has given Tenant 5 days written notice of
the delinquent payment (which may be given at any time during the delinquency);
provided, however, that Landlord shall not be required to give such notices more
than twice in any calendar year or 4 times over the term of the Lease. The
provision for such late charge shall be in addition to all of Landlord's other
rights and remedies hereunder or at law and shall not be construed as a penalty.

        5.    Security Deposit.    The Security Deposit shall be held by
Landlord as security for the performance of Tenant's obligations under this
Lease. The Security Deposit is not an advance rental deposit or a measure of
Landlord's damages in case of Tenant's default. Upon each occurrence of an Event
of Default (hereinafter defined), Landlord may use all or part of the Security
Deposit to pay delinquent payments due under this Lease, and the cost of any
damage, injury, expense or liability caused by such Event of Default, without
prejudice to any other remedy provided herein or provided by law. Tenant shall
pay Landlord no later than ten (10) days following Landlord's demand the amount
that will restore the Security Deposit to its original amount. Landlord's
obligation respecting the Security Deposit is that of a debtor, not a trustee;
no interest shall accrue thereon. The Security Deposit shall be the property of
Landlord, but shall be paid to Tenant when Tenant's obligations under this Lease
have been completely fulfilled. Landlord shall be released from any obligation
with respect to the Security Deposit upon transfer of this Lease, the Security
Deposit (and the Premises to a person or entity assuming Landlord's obligations
under this Paragraph 5.

        6.    Operating Expense Payments.    During each month of the Lease
Term, on the same date that Base Rent is due, Tenant shall pay Landlord an
amount equal to 1/12 of the annual cost, as reasonably estimated by Landlord
from time to time, of Tenant's Proportionate Share (hereinafter defined) of
Operating Expenses for the Project. Payments thereof for any fractional calendar
month shall be prorated. The term "Operating Expenses" means all reasonable
costs and expenses actually incurred by Landlord with respect to the ownership,
maintenance, and operation of the Project including, but not limited to costs
of: Taxes (hereinafter defined) and fees payable to tax consultants and
attorneys for consultation and contesting taxes; insurance; utilities;
maintenance, repair and replacement of all

3

--------------------------------------------------------------------------------




portions of the Project, including without limitation, paving and parking areas,
roads, roofs (including the roof membrane), alleys, and driveways, mowing,
landscaping, exterior painting, utility lines, heating, ventilation and air
conditioning systems, lighting, electrical systems and other mechanical and
building systems; amounts paid to contractors and subcontractors for work or
services performed in connection with any of the foregoing; charges or
assessments of any association to which the Project is subject; property
management fees payable to a property manager, including any affiliate of
Landlord, not to exceed 3% of gross receipts; security services, if any; trash
collection, sweeping and removal; and additions or alterations made by Landlord
to the Project or the Building in order to comply with Legal Requirements
enacted after the Commencement Date of this Lease (other than those expressly
required herein to be made by Tenant) provided that the cost of additions or
alterations that may be capitalized for federal income tax purposes in
accordance with Generally Accepted Accounting Principles shall be amortized on a
straight line basis over a period equal to the lesser of the useful life thereof
for federal income tax purposes. Operating Expenses do not include costs,
expenses, depreciation or amortization for capital repairs and capital
replacements required to be made by Landlord under Paragraph 10 of this Lease,
debt service under mortgages or ground rent under ground leases, or condemnation
in excess of Landlord's deductible as set forth in Paragraph 15 of this Lease,
leasing commissions, or the costs of renovating space for tenants. Further,
Operating Expenses shall not mean or include, and Tenant shall in no event have
any obligation to perform or to pay directly, or to reimburse Landlord for, all
or any portion of the following: (i) costs incurred in connection with the
construction or remodeling of the Project or any other improvements now or
hereafter located thereon, or correction of defects in design or construction or
compliance with any covenant, condition, restriction, underwriter's requirement
or law applicable to the Premises or the Project on the Commencement Date;
(ii) interest, principal, or other payments on account of any indebtedness that
is secured by any encumbrance on any part of the Project, or rental or other
payments under any ground lease, or any payments in the nature of returns on or
of equity of any kind; (iii) costs of selling, syndicating, financing,
mortgaging or hypothecating any part of or interest in the Project; (iv) taxes
on the income of Landlord or Landlord's franchise taxes, inheritance, gift,
transfer, estate or state taxes (unless any of said taxes are hereafter
instituted by applicable taxing authorities in substitution for ad valorem real
property taxes); (v) depreciation, reserves of any kind, including replacement
reserves and reserves for bad debt or lost rent, or any other charge not
involving the payment of money to third parties; (vi) Landlord's overhead costs,
including equipment, supplies, accounting and legal fees, rent and other
occupancy costs or any other costs associated with the operation or internal
organization and function of Landlord as a business entity (but this provision
does not prevent the payment of a management fee to Landlord as provided in this
Paragraph 6); (vii) fees or other costs for professional services provided by
space planners, architects, engineers, and other similar professional
consultants, real estate commissions, and marketing and advertising expenses;
(viii) costs of defending or prosecuting litigation with any party, unless a
favorable judgment would reduce or avoid an increase in Operating Expenses, or
unless the litigation is to enforce compliance with Rules and Regulations of the
Project, or other standards or requirements for the general benefit of the
tenants in the Project; (ix) costs incurred as a result of Landlord's violation
of any lease, contract, law or ordinance, including fines and penalties;
(x) late charges, interest or penalties of any kind for late or other improper
payment of any public or private obligation, including ad valorem taxes;
(xi) costs of removing Hazardous Materials or of correcting any other conditions
in order to comply with any environmental law or ordinance (but this exclusion
shall not constitute a release by Landlord of Tenant for any such costs for
which Tenant is liable pursuant to Paragraph 30 of this Lease); (xii) costs for
which Landlord is reimbursed from any other source; (xiii) costs related to any
building or land not included in the Project, including any allocation of costs
incurred on a shared basis, such as centralized accounting costs, unless the
allocation is made on a reasonable and consistent basis that fairly reflects the
share of costs actually attributable to the Project; (xiv) the part of any costs
or other sum paid to any affiliate of Landlord that may exceed the fair market
price or cost generally payable for substantially similar goods or services in
the area of the Project; (xv) insurance deductibles, except to the extent
arising from damage or injury caused by Tenant; (xvi) costs occasioned by the
act, omission or violation

4

--------------------------------------------------------------------------------



of any law by Landlord, any other occupant of the Project, or their respective
agents, employees or contractors; (xvii) costs occasioned by casualties or by
the exercise of the power of eminent domain; (xviii) costs of structural repairs
to the Project; (xiv) costs which could properly be capitalized under generally
accepted accounting principles, except to the extent amortized in the manner
provided herein; and (xx) costs of capital improvements made for tenants other
than Tenant.

        Landlord shall provide Tenant within 90 days following the final day of
the calendar year Landlord's itemized year-end common area maintenance
reconciliation reports which reference and include all applicable Operating
Expenses for such year. Upon Tenant's written request (which request must be
made within 60 days following Tenant's receipt of Landlord's reconciliation
report as described in the preceding sentence), Landlord shall provide
photocopies of invoices of major expenditures, as well as other standard
Landlord reports to substantiate such costs, for the expenses as provided in
such reconciliation reports. If Tenant's total payments of Operating Expenses
for any year are less than Tenant's Proportionate Share of actual Operating
Expenses for such year, then Tenant shall pay the difference to Landlord within
30 days after demand, and if more, then Landlord shall retain such excess and
credit it against Tenant's next payments. For purposes of calculating Tenant's
Proportionate Share of Operating Expenses, a year shall mean a calendar year
except the first year, which shall begin on the Commencement Date, and the last
year, which shall end on the expiration of this Lease. With respect to Operating
Expenses which Landlord allocates to the entire Project, Tenant's "Proportionate
Share" shall be the percentage set forth on the first page of this Lease as
Tenant's Proportionate Share of the Project as reasonably adjusted by Landlord
in the future for changes in the physical size of the Premises or the Project;
and, with respect to Operating Expenses which Landlord allocates only to the
Building, Tenant's "Proportionate Share" shall be the percentage set forth on
the first page of this Lease as Tenant's Proportionate Share of the Building as
reasonably adjusted by Landlord in the future for changes in the physical size
of the Premises or the Building. Landlord may equitably increase Tenant's
Proportionate Share for any item of expense or cost reimbursable by Tenant that
relates to a repair, replacement, or service that benefits only the Premises or
only a portion of the Project or Building that includes the Premises or that
varies with occupancy or use. The estimated Operating Expenses for the Premises
set forth on the first page of this Lease are only estimates, and Landlord makes
no guaranty or warranty that such estimates will be accurate.

        7.    Utilities.    Tenant shall pay for all water, gas, electricity,
heat, light, power, telephone, sewer, sprinkler services, refuse and trash
collection, and other utilities and services used on the Premises, all
maintenance charges for utilities, and any storm sewer charges or other similar
charges for utilities imposed by any governmental entity or utility provider,
together with any taxes, penalties, surcharges or the like pertaining to
Tenant's use of the Premises. All utilities shall be separately metered or
charged directly to Tenant by the provider, except for water and sewer which
shall be jointly metered. Tenant shall pay its share of all charges for jointly
metered utilities based upon consumption, as reasonably determined by Landlord.
No interruption or failure of utilities shall result in the termination of this
Lease or the abatement of rent. Tenant agrees to limit use of water and sewer
for normal restroom use.

        Notwithstanding anything to the contrary contained in Paragraph 7 of
this Lease, if an interruption or cessation of utilities results from a cause
within the Landlord's reasonable control and the Premises are not usable by
Tenant for the conduct of Tenant's business as a result thereof, Base Rent and
applicable Operating Expenses not actually incurred by Tenant shall be abated
for the period which commences five (5) business days after the date Tenant
gives to Landlord notice of such interruption until such utilities are restored.

        8.    Taxes.    Landlord shall pay all taxes, assessments and
governmental charges (collectively referred to as "Taxes") that accrue against
the Project during the Lease Term, which shall be included as part of the
Operating Expenses charged to Tenant. Landlord may contest by appropriate legal
proceedings the amount, validity, or application of any Taxes or liens thereof.
All capital levies or other taxes assessed or imposed on Landlord upon the rents
payable to Landlord under this Lease and any franchise tax, any excise,
transaction, sales or privilege tax, assessment, levy or charge measured by or

5

--------------------------------------------------------------------------------




based, in whole or in part, upon such rents from the Premises and/or the Project
or any portion thereof shall be paid by Tenant to Landlord monthly in estimated
installments or upon demand, at the option of Landlord, as additional rent;
provided, however, in no event shall Tenant be liable for any net income taxes
imposed on Landlord unless such net income taxes are in substitution for any
Taxes payable hereunder or any inheritance or estate taxes of Landlord. If any
such tax or excise is levied or assessed directly against Tenant, then Tenant
shall be responsible for and shall pay the same at such times and in such manner
as the taxing authority shall require. Tenant shall be liable for all taxes
levied or assessed against any personal property or fixtures placed in the
Premises, whether levied or assessed against Landlord or Tenant.

        9.    Insurance.    Landlord shall maintain all risk property insurance
covering the full replacement cost of the Building. Landlord may, but is not
obligated to, maintain such other insurance and additional coverages as it may
deem necessary, including, but not limited to, commercial liability insurance
and rent loss insurance. All such insurance shall be included as part of the
Operating Expenses charged to Tenant. The Project or Building may be included in
a blanket policy (in which case the cost of such insurance allocable to the
Project or Building will be determined by Landlord based upon the insurer's cost
calculations). Tenant shall also reimburse Landlord for any increased premiums
or additional insurance which Landlord reasonably deems necessary as a result of
Tenant's use of the Premises in a manner different than the permitted use
hereunder.

        Tenant, at its expense, shall maintain during the Lease Term: all risk
property insurance covering the full replacement cost of all property and
improvements installed or placed in the Premises by Tenant at Tenant's expense;
worker's compensation insurance with no less than the minimum limits required by
law; employer's liability insurance with such limits as required by law; and
commercial liability insurance, with a minimum limit of $1,000,000 per
occurrence and a minimum umbrella limit of $1,000,000, for a total minimum
combined general liability and umbrella limit of $2,000,000 (together with such
additional umbrella coverage as Landlord may reasonably require) for property
damage, personal injuries, or deaths of persons occurring in or about the
Premises. The commercial liability policies shall name Landlord as an additional
insured, insure on an occurrence and not a claims-made basis, be issued by
insurance companies which are reasonably acceptable to Landlord, not be
cancelable unless 30 days' prior written notice shall have been given to
Landlord, contain a hostile fire endorsement and a contractual liability
endorsement and, except as provided in the waiver of subrogation language below,
provide primary coverage to Landlord (any policy issued to Landlord providing
duplicate or similar coverage shall be deemed excess over Tenant's policies).
Such policies or certificates thereof shall be delivered to Landlord by Tenant
upon commencement of the Lease Term and upon each renewal of said insurance.

        The all risk property insurance obtained by Landlord and Tenant shall
include a waiver of subrogation by the insurers and all rights based upon an
assignment from its insured, against Landlord or Tenant, their officers,
directors, employees, managers, agents, invitees and contractors, in connection
with any loss or damage thereby insured against. Notwithstanding anything to the
contrary in this Lease, neither party hereto nor its officers, directors,
employees, managers, agents, invitees or contractors shall be liable to the
other for loss or damage caused by any risk coverable by all risk property
insurance, and each party waives any claims against the other party, and its
officers, directors, employees, managers, agents, invitees and contractors for
such loss or damage regardless of the negligence or willful misconduct of the
party so released. The failure of a party to insure its property shall not void
this waiver. Landlord and its agents, employees and contractors shall not be
liable for, and Tenant hereby waives all claims against such parties for,
business interruption and business interruption losses occasioned thereby (such
as lost profits and the like) sustained by Tenant or any person claiming through
Tenant resulting from any accident or occurrence in or upon the Premises or the
Project from any cause whatsoever, including without limitation, damage caused
in whole or in part, directly or indirectly, by the negligence of Landlord or
its agents, employees or contractors.

6

--------------------------------------------------------------------------------



        10.    Landlord's Repairs.    Landlord shall maintain, at its expense,
the structural soundness of the roof, foundation, exterior walls and interior
load bearing walls of the Building, and all underground and subsurface utility
piping in good repair, reasonable wear and tear and damages caused by Tenant,
its agents and contractors not covered by the waiver of subrogation contained
herein excluded. The term "walls" as used in this Paragraph 10 shall not include
windows, glass or plate glass, doors or overhead doors, special store fronts,
dock bumpers, dock plates or levelers, or office entries. Tenant shall promptly
give Landlord written notice of any repair required by Landlord pursuant to this
Paragraph 10, after which Landlord shall have a reasonable opportunity to
repair.

        In the event of an emergency, Tenant shall have the right to make such
temporary, emergency repairs (and only such temporary, emergency repairs) to the
roof, foundation, exterior walls and interior load bearing walls of the Building
as may be reasonably necessary to prevent material damage to Tenant's property
at the Premises and/or personal injury to Tenant's employees at the Premises
(provided Tenant first attempts to notify Landlord telephonically of such
emergency and notifies Landlord of such circumstances in writing as soon as
practicable thereafter). In such event, Landlord shall reimburse Tenant for the
reasonable, out-of-pocket costs actually incurred by Tenant in making such
repairs, up to but not to exceed $25,000. If Landlord fails to reimburse Tenant
for the reasonable, out-of-pocket costs incurred by Tenant in making such
repairs with respect to such emergency, within 30 days after demand therefor,
accompanied by supporting evidence of the costs incurred by Tenant, then Tenant
may bring an action for damages against Landlord to recover such costs, together
with interest thereof at the rate provided for in Paragraph 37(j) of the Lease,
and reasonable attorney's fees incurred by Tenant in bringing such action for
damages. In no event, however, shall Tenant have a right to terminate the Lease.

        Landlord, at Tenant's expense as provided in Paragraph 6, shall maintain
in good repair and condition the roof membrane, the parking areas and other
common areas of the Building and the Project, including, but not limited to
driveways, alleys, landscape and grounds surrounding the Premises.

        11.    Tenant's Repairs.    Subject to Landlord's obligation in
Paragraph 10 and subject to Paragraphs 9 and 15, Tenant, at its expense, shall
repair, replace and maintain in good condition all portions of the Premises and
all areas, improvements and systems exclusively serving the Premises including,
without limitation, dock and loading areas, truck doors, plumbing, water and
sewer lines up to points of common connection, fire sprinklers and fire
protection systems, entries, doors, ceilings, windows, interior walls, and the
interior side of demising walls, and heating, ventilation and air conditioning
systems. Such repair and replacements include capital expenditures and repairs
whose benefit may extend beyond the Term, and such capital expenditures and
repairs shall be amortized in accordance with the Formula (defined hereafter)
over the remainder of the Lease Term, without regard to any extension or renewal
option not then exercised. The "Formula" shall mean that number, the numerator
of which shall be the number of months of the Lease Term remaining after the
replacement of any such capital expenditures, and the denominator of which shall
be the maximum amortization period (in months) allowable for determining
depreciation of such capital expenditures for federal income tax purposes.
Landlord shall pay for such capital expenditures and repairs and Tenant shall
reimburse Landlord for its amortized share of same (determined as hereinabove
set forth) in equal monthly installments in the same manner as the payment by
Tenant to Landlord of the Operating Expenses. Heating, ventilation and air
conditioning systems and other mechanical and building systems serving the
Premises shall be maintained at Tenant's expense pursuant to maintenance service
contracts entered into by Tenant or, if not done so by Tenant, by Landlord. The
scope of services and contractors under such maintenance contracts shall be
reasonably approved by Landlord. If Tenant fails to perform any repair or
replacement for which it is responsible, Landlord may perform such work and be
reimbursed by Tenant within 10 days after demand therefor. Subject to Paragraphs
9 and 15, Tenant shall bear the full cost of any repair or replacement to any
part of the Building or Project that results

7

--------------------------------------------------------------------------------




from damage caused by Tenant, its agents, contractors, or invitees and any
repair that benefits only the Premises.

        12.    Tenant-Made Alterations and Trade Fixtures.    Any alterations,
additions, or improvements made by or on behalf of Tenant to the Premises
("Tenant-Made Alterations") in excess of $10,000 shall be subject to Landlord's
prior written consent, which consent shall not be unreasonably withheld or
delayed, provided that such alteration does not materially affect the structure
or the roof of the Building, modify the exterior of the Building, or modify the
utility systems of the Project, in which case such alteration (regardless of
cost) shall be subject to Landlord's written consent, which such consent shall
be either approved or rejected by Landlord in Landlord's sole discretion. Tenant
shall cause, at its expense, all Tenant-Made Alterations to comply with
insurance requirements and with Legal Requirements and shall construct at its
expense any alteration or modification required by Legal Requirements as a
result of any Tenant-Made Alterations. All Tenant-Made Alterations shall be
constructed in a good and workmanlike manner by contractors reasonably
acceptable to Landlord and only good grades of materials shall be used. All
plans and specifications for any Tenant-Made Alterations shall be submitted to
Landlord for its approval. Landlord may monitor construction of the Tenant-Made
Alterations. Tenant shall reimburse Landlord for its reasonable third-party,
out-of-pocket costs in reviewing plans and specifications and in monitoring
construction. Landlord's right to review plans and specifications and to monitor
construction shall be solely for its own benefit, and Landlord shall have no
duty to see that such plans and specifications or construction comply with
applicable laws, codes, rules and regulations. Tenant shall provide Landlord
with the identities and mailing addresses of all persons performing work or
supplying materials, prior to beginning such construction, and Landlord may post
on and about the Premises notices of non-responsibility pursuant to applicable
law. Tenant shall furnish security or make other arrangements satisfactory to
Landlord to assure payment for the completion of all work free and clear of
liens and shall provide certificates of insurance for worker's compensation and
other coverage in amounts and from an insurance company satisfactory to Landlord
protecting Landlord against liability for personal injury or property damage
during construction. Upon completion of any Tenant-Made Alterations, Tenant
shall deliver to Landlord sworn statements setting forth the names of all
contractors and subcontractors who did work on the Tenant-Made Alterations and
final lien waivers from all such contractors and subcontractors. Upon surrender
of the Premises, all Tenant-Made Alterations and any leasehold improvements
constructed by Landlord or Tenant shall remain on the Premises as Landlord's
property, except to the extent Landlord requires removal at Tenant's expense of
any such items or Landlord and Tenant have otherwise agreed in writing in
connection with Landlord's consent to any Tenant-Made Alterations. At Tenant's
request, Landlord shall provide Tenant, at the time of Tenant's request for
approval of Tenant-Made Alterations, a list of which Tenant-Made Alterations
Landlord will require Tenant to remove upon surrender of the Premises. Tenant
shall repair any damage caused by such removal.

        Tenant, at its own cost and expense and without Landlord's prior
approval, may erect such shelves, bins, machinery and trade fixtures
(collectively "Trade Fixtures") in the ordinary course of its business provided
that such items do not alter the basic character of the Premises, do not
overload or damage the Premises, and may be removed without injury to the
Premises, and the construction, erection, and installation thereof complies with
all Legal Requirements and with Landlord's requirements set forth above. Tenant
shall remove its Trade Fixtures and shall repair any damage caused by such
removal.

        13.    Signs.    Tenant shall not make any changes to the exterior of
the Premises, install any exterior lights, decorations, balloons, flags,
pennants, banners, or painting, or erect or install any signs, windows or door
lettering, placards, decorations, or advertising media of any type which can be
viewed from the exterior of the Premises, without Landlord's prior written
consent, which consent shall not be unreasonably withheld or delayed. Upon
surrender or vacation of the Premises, Tenant shall have removed all signs and
repair, paint, and/or replace the building facia surface to which its signs are
attached. Tenant shall obtain all applicable governmental permits and approvals
for sign and exterior

8

--------------------------------------------------------------------------------




treatments. All signs, decorations, advertising media, blinds, draperies and
other window treatment or bars or other security installations visible from
outside the Premises shall be subject to Landlord's approval and conform in all
respects to Landlord's requirements. Tenant may, at its sole cost and expense,
place its name on the two (2) existing monument signs as more fully described on
Exhibit A, subject to Landlord's prior approval of Tenant's plans and
specifications related to such signage and subject to Landlord's standard sign
specifications for the Project.

        14.    Parking.    Tenant shall be entitled to park in those areas as
designated on Exhibit A and shall be entitled to park in common with other
tenants of the Project in those areas designated for nonreserved parking.
Landlord may allocate parking spaces among Tenant and other tenants in the
Project if Landlord determines that such parking facilities are becoming
crowded. Landlord shall not be responsible for enforcing Tenant's parking rights
against any third parties, but shall reasonably cooperate with Tenant in
carrying out such enforcement.

        15.    Restoration.    If at any time during the Lease Term the Premises
are damaged by a fire or other casualty, Landlord shall notify Tenant within 45
days after such damage as to the amount of time Landlord reasonably estimates it
will take to restore the Premises. If the restoration time is estimated to
exceed 6 months, (or actually does exceed 6 months, subject to Force Majeure
events and Tenant caused delays), Tenant may elect to terminate this Lease upon
notice to Landlord given no later than 30 days after Landlord's notice. If
Tenant does not elect to terminate this Lease as permitted hereunder, then,
Landlord shall promptly restore the Premises excluding Tenant's Tenant-Made
Alterations, Trade Fixtures and/or personal property, subject to delays arising
from Force Majeure events. Tenant at Tenant's expense shall promptly perform,
subject to delays arising from the collection of insurance proceeds, or from
Force Majeure events, all repairs or restoration to Tenant's Tenant-Made
Alterations, which Landlord requires to remain as Landlord's property upon
surrender of the Premises pursuant to the terms of Paragraph 12 with this Lease.
Notwithstanding the foregoing, either party may terminate this Lease if the
Premises are damaged during the last year of the Lease Term and Landlord
reasonably estimates that it will take more than one month to repair such
damage. Base Rent and Operating Expenses shall be abated for the period of
repair and restoration in the proportion which the area of the Premises, if any,
which is not usable by Tenant bears to the total area of the Premises. Such
abatement shall be the sole remedy of Tenant, and except as provided herein,
Tenant waives any right to terminate the Lease by reason of damage or casualty
loss.

        16.    Condemnation.    If any part of the Premises or the Project
should be taken for any public or quasi-public use under governmental law,
ordinance, or regulation, or by right of eminent domain, or by private purchase
in lieu thereof (a "Taking" or "Taken"), and the Taking would prevent or
materially interfere with Tenant's use of the Premises or in Landlord's judgment
would materially interfere with or impair its ownership or operation of the
Project, then upon written notice by Landlord or Tenant to the other this Lease
shall terminate and Base Rent and Operating Expenses shall be apportioned as of
said date. If part of the Premises shall be Taken, and this Lease is not
terminated as provided above, the Base Rent and Operating Expenses payable
hereunder during the unexpired Lease Term shall be reduced to such extent as may
be fair and reasonable under the circumstances. In the event of any such Taking,
Landlord shall be entitled to receive the entire price or award from any such
Taking without any payment to Tenant. Tenant shall have the right, to the extent
that same shall not diminish Landlord's award, to make a separate claim against
the condemning authority (but not Landlord) for such compensation as may be
separately awarded or recoverable by Tenant.

        17.    Assignment and Subletting.    Without Landlord's prior written
consent, which Landlord shall not unreasonably withhold, condition, or delay,
Tenant shall not assign this Lease or sublease the Premises or any part thereof
or mortgage, pledge, or hypothecate its leasehold interest or grant any
concession or license within the Premises and any attempt to do any of the
foregoing shall be void and of no effect. In the event that Landlord fails to
provide its consent of such assignment or sublet within 15 days following
Tenant's request thereof, then Landlord's consent shall be deemed denied for

9

--------------------------------------------------------------------------------




purposes hereunder. For purposes of this paragraph, a transfer of 50% or more of
the ownership interests controlling Tenant shall be deemed an assignment of this
Lease unless such ownership interests are publicly traded. Notwithstanding the
above, Tenant may assign or sublet the Premises, or any part thereof, to any
entity controlling Tenant, controlled by Tenant or under common control with
Tenant (a "Tenant Affiliate"), without the prior written consent of Landlord.
Tenant shall reimburse Landlord for all of Landlord's reasonable out-of-pocket
expenses in connection with any assignment or sublease, not to exceed $2,000 per
event of assignment or subletting. Upon Landlord's receipt of Tenant's written
notice of a desire to assign or sublet substantially all of the Premises for
substantially all of the remaining Lease Term (excluding any transfer permitted
to be done without Landlord's consent in this Paragraph 17, and further
excluding any transfer of ownership interests as set forth above which is deemed
to be an assignment hereunder), Landlord may, by giving written notice to Tenant
within 30 days after receipt of Tenant's notice, terminate this Lease with
respect to the space described in Tenant's notice, as of the date specified in
Tenant's notice for the commencement of the proposed assignment or sublease. If
Landlord so terminates the Lease, Landlord may enter into a lease directly with
the proposed sublessee or assignee. Tenant may withdraw its notice to sublease
or assign by notifying Landlord within 10 days after Landlord has given Tenant
notice of such termination, in which case the Lease shall not terminate but
shall continue.

        Notwithstanding anything contained herein to the contrary, provided no
Event of Default has occurred and is continuing under this Lease beyond any
applicable cure period, upon 10 days prior written notice to Landlord, Tenant
may, without Landlord's prior written consent, assign this Lease to an entity
into which or with which Tenant is merged or consolidated or to an entity to
which substantially all of Tenant's assets are transferred, provided (x) such
merger, consolidation, or transfer of assets is for a good business purpose and
not principally for the purpose of transferring Tenant's leasehold estate, and
(y) the assignee or successor entity has a net worth at least equal to the net
worth of Tenant immediately prior to such merger, consolidation, or transfer
(collectively, a "Permitted Transfer").

        It shall be reasonable for the Landlord to withhold its consent to any
assignment or sublease in any of the following instances: (i) an Event of
Default has occurred and is continuing beyond any applicable cure period that
would not be cured upon the proposed sublease or assignment; (ii) the assignee
or sublessee does not have a net worth calculated according to generally
accepted accounting principles at least equal to the greater of the net worth of
Tenant immediately prior to such assignment or sublease or the net worth of the
Tenant at the time it executed the Lease; (iii) the intended use of the Premises
by the assignee or sublessee is not a permitted use hereunder; (iv) the intended
use of the Premises by the assignee or sublessee would materially increase the
pedestrian or vehicular traffic to the Premises or the Project; (v) occupancy of
the Premises by the assignee or sublessee would, in Landlord's opinion, violate
an agreement binding upon Landlord or the Project with regard to the identity of
tenants, usage in the Project, or similar matters; (vi) the identity or business
reputation of the assignee or sublessee will, in the good faith judgment of
Landlord, tend to damage the goodwill or reputation of the Project; (vii) the
assignment or sublet is to another tenant in the Project and is at rates which
are below those charged by Landlord for comparable space in the Project;
(viii) in the case of a sublease, the subtenant has not acknowledged that the
sublease is subject to all of the terms and conditions of the Lease; or (ix) the
proposed assignee or sublessee is a governmental agency. Tenant and Landlord
acknowledge that each of the foregoing criteria are reasonable as of the date of
execution of this Lease. The foregoing criteria shall not exclude any other
reasonable basis for Landlord to refuse its consent to such assignment or
sublease. Any approved assignment or sublease shall be expressly subject to the
terms and conditions of this Lease. Tenant shall provide to Landlord all
information concerning the assignee or sublessee as Landlord may request.

        Notwithstanding any assignment or subletting, Tenant and any guarantor
or surety of Tenant's obligations under this Lease shall at all times remain
fully responsible and liable for the payment of the

10

--------------------------------------------------------------------------------




rent and for compliance with all of Tenant's other obligations under this Lease
(regardless of whether Landlord's approval has been obtained for any such
assignments or sublettings). In the event that the rent due and payable by a
sublessee or assignee (or a combination of the rental payable under such
sublease or assignment plus any bonus received in lieu of rent therefor or
incident thereto) exceeds the rental payable under this Lease, except as the
same relates to an Tenant Affiliate or a Permitted Transfer or any transfer of
ownership of interests as set forth above which is deemed to be an assignment
hereunder, then Tenant shall be bound and obligated to pay Landlord as
additional rent hereunder 50% of all such excess rental actually received by
Tenant within 10 days following receipt thereof by Tenant, after deducting
reasonable tenant improvements and marketing costs, reasonable brokerage fees,
and reasonable attorney's fees.

        If this Lease be assigned or if the Premises be subleased (whether in
whole or in part) or in the event of the mortgage, pledge, or hypothecation of
Tenant's leasehold interest or grant of any concession or license within the
Premises or if the Premises be occupied in whole or in part by anyone other than
Tenant, then upon a default by Tenant hereunder beyond any applicable cure
period, Landlord may collect rent from the assignee, sublessee, mortgagee,
pledgee, party to whom the leasehold interest was hypothecated, concessionee or
licensee or other occupant and, except to the extent set forth in the preceding
paragraph, apply the amount collected to the next rent payable hereunder; and
all such rentals collected by Tenant shall be held in trust for Landlord and
immediately forwarded to Landlord. No such transaction or collection of rent or
application thereof by Landlord, however, shall be deemed a waiver of these
provisions or a release of Tenant from the further performance by Tenant of its
covenants, duties, or obligations hereunder.

        18.    Indemnification.    Except for the negligence or willful
misconduct of or breach of this Lease by Landlord, its agents, employees or
contractors, and to the extent permitted by law, Tenant agrees to indemnify,
defend and hold harmless Landlord, and Landlord's agents, employees and
contractors, from and against any and all losses, liabilities, damages, costs
and expenses (including attorneys' fees) resulting from claims by third parties
for injuries to any person and damage to or theft or misappropriation or loss of
property occurring in or about the Project and arising from the use and
occupancy of the Premises or from any activity, work, or thing done, permitted
or suffered by Tenant in or about the Premises or due to any other act or
omission of Tenant, its subtenants, assignees, invitees, employees, contractors
and agents. The furnishing of insurance required hereunder shall not be deemed
to limit Tenant's obligations under this Paragraph 18.

        19.    Inspection and Access.    Landlord and its agents,
representatives, and contractors may enter the Premises at any reasonable time
to inspect the Premises and to make such repairs as may be required or permitted
pursuant to this Lease and for any other business purpose upon 24 hour advance
notice (except in case of emergency, where no such notice shall be required). In
any entry of the Premises, Landlord and Landlord's representatives shall not
unreasonably or materially interfere with Tenant's operations in the Premises
and shall abide by Tenant's reasonable security and health and safety
requirements. Landlord and Landlord's representatives may enter the Premises
during business hours for the purpose of showing the Premises to prospective
purchasers and, during the last six (6) months of the Lease Term, to prospective
tenants. Landlord may erect a suitable sign on the Premises stating the Premises
are available to let during the last six (6) months of the Lease Term or at any
time during the Lease Term that the Project is available for sale. Landlord may
grant easements, make public dedications, designate common areas and create
restrictions on or about the Premises, provided that no such easement,
dedication, designation or restriction materially interferes with Tenant's use
or occupancy of the Premises or materially increased Tenant's obligations or
decreases Tenant's rights hereunder. At Landlord's request, Tenant shall execute
such instruments as may be necessary for such easements, dedications or
restrictions.

        20.    Quiet Enjoyment.    If Tenant shall perform all of the covenants
and agreements herein required to be performed by Tenant within applicable
notice and cure periods, Tenant shall, subject to

11

--------------------------------------------------------------------------------




the terms of this Lease, at all times during the Lease Term, have peaceful and
quiet enjoyment of the Premises against any person claiming by, through or under
Landlord.

        21.    Surrender.    Upon termination of the Lease Term or earlier
termination of Tenant's right of possession, Tenant shall surrender the Premises
to Landlord in the same condition as received, broom clean, ordinary wear and
tear and casualty loss and condemnation covered by Paragraphs 15 and 16, and
Hazardous Materials that are not Tenant Contamination excepted. Any Trade
Fixtures, Tenant-Made Alterations and property not so removed by Tenant as
permitted or required herein shall be deemed abandoned and may be stored,
removed, and disposed of by Landlord at Tenant's expense, and Tenant waives all
claims against Landlord for any damages resulting from Landlord's retention and
disposition of such property. All obligations of Tenant hereunder not fully
performed as of the termination of the Lease Term shall survive the termination
of the Lease Term, including without limitation, indemnity obligations, payment
obligations with respect to Operating Expenses and obligations concerning the
condition and repair of the Premises.

        22.    Holding Over.    If Tenant retains possession of the Premises
after the termination of the Lease Term, unless otherwise agreed in writing,
such possession shall be subject to immediate termination by Landlord at any
time, and all of the other terms and provisions of this Lease (excluding any
expansion or renewal option or other similar right or option) shall be
applicable during such holdover period, except that Tenant shall pay Landlord
from time to time, upon demand, as Base Rent for the holdover period, an amount
equal to 150% of the Base Rent in effect on the termination date, computed on a
monthly basis for each month or part thereof during such holding over. All other
payments shall continue under the terms of this Lease. In addition, Tenant shall
be liable for all damages incurred by Landlord as a result of such holding over.
No holding over by Tenant, whether with or without consent of Landlord, shall
operate to extend this Lease except as otherwise expressly provided, and this
Paragraph 22 shall not be construed as consent for Tenant to retain possession
of the Premises.

        23.    Events of Default.    Each of the following events shall be an
event of default ("Event of Default") by Tenant under this Lease:

          (i)  Tenant shall fail to pay any installment of Base Rent or any
other payment required herein when due, and such failure shall continue for a
period of 5 days after written notice from Landlord to Tenant that such payment
was due; provided, however, that Landlord shall not be obligated to provide
written notice of such failure more than 2 times in any consecutive 12-month
period, and the failure of Tenant to pay any third or subsequent installment of
Base Rent or any other payment required herein when due in any consecutive
12-month period shall constitute an Event of Default by Tenant under this Lease
without the requirement of notice or opportunity to cure, and provided, further
however, that any such notice shall be in lieu of, and not in addition to, any
notice required under California Code of Civil Procedure Section 1161 and
1161(a) as amended.

         (ii)  Tenant or any guarantor or surety of Tenant's obligations
hereunder shall (A) make a general assignment for the benefit of creditors;
(B) commence any case, proceeding or other action seeking to have an order for
relief entered on its behalf as a debtor or to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts or seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or of
any substantial part of its property (collectively a "proceeding for relief");
(C) become the subject of any proceeding for relief which is not dismissed
within 60 days of its filing or entry; or (D) die or suffer a legal disability
(if Tenant, guarantor, or surety is an individual) or be dissolved or otherwise
fail to maintain its legal existence (if Tenant, guarantor or surety is a
corporation, partnership or other entity).

12

--------------------------------------------------------------------------------






        (iii)  Any insurance required to be maintained by Tenant pursuant to
this Lease shall be cancelled or terminated or shall expire or shall be reduced
or materially and adversely changed, except, in each case, as permitted in this
Lease.

        (iv)  Tenant shall not occupy or shall vacate the Premises or shall fail
to continuously operate its business at the Premises for the permitted use set
forth herein, whether or not Tenant is in monetary or other default under this
Lease. Tenant's vacating of the Premises shall not constitute an Event of
Default if, prior to vacating the Premises, Tenant has made arrangements
reasonably acceptable to Landlord to (a) insure that Tenant's insurance for the
Premises will not be voided or cancelled with respect to the Premises as a
result of such vacancy, (b) insure that the Premises are secured and not subject
to vandalism, and (c) insure that the Premises will be properly maintained after
such vacation. Tenant shall inspect the Premises at least once each month and
report monthly in writing to Landlord on the condition of the Premises.

         (v)  Tenant shall attempt or there shall occur any assignment,
subleasing or other transfer of Tenant's interest in or with respect to this
Lease except as otherwise permitted in this Lease.

        (vi)  Tenant shall fail to discharge any lien placed upon the Premises
in violation of this Lease within 30 days after any such lien or encumbrance is
filed against the Premises.

       (vii)  Tenant shall fail to comply with any provision of this Lease other
than those specifically referred to in this Paragraph 23, and except as
otherwise expressly provided herein, such default shall continue for more than
30 days after Landlord shall have given Tenant written notice of such default;
provided, however, that in the event that such default cannot reasonably be
cured within such 30 day period, Tenant shall not be in default hereunder so
long as Tenant commences to cure such default within such thirty day period and
diligently prosecutes it to completion, and subject to Paragraph 33 hereof,
completes such cure within 90 days.

        24.    Landlord's Remedies.    Upon each occurrence of an Event of
Default and so long as such Event of Default shall be continuing, Landlord may
at any time thereafter at its election: terminate this Lease or Tenant's right
of possession, (but Tenant shall remain liable as hereinafter provided) and/or
pursue any other remedies at law or in equity. Upon the termination of this
Lease or termination of Tenant's right of possession, it shall be lawful for
Landlord, without formal demand or notice of any kind, to re-enter the Premises
by summary dispossession proceedings or any other action or proceeding
authorized by law and to remove Tenant and all persons and property therefrom.
If Landlord re-enters the Premises, Landlord shall have the right to keep in
place and use, or remove and store, all of the furniture, fixtures and equipment
at the Premises.

        Except as otherwise provided in the next paragraph, if Tenant breaches
this Lease and abandons the Premises prior to the end of the term hereof, or if
Tenant's right to possession is terminated by Landlord because of an Event of
Default by Tenant under this Lease, this Lease shall terminate. Upon such
termination, Landlord may recover from Tenant the following, as provided in
Section 1951.2 of the Civil Code of California: (i) the worth at the time of
award of the unpaid Base Rent and other charges under this Lease that had been
earned at the time of termination; (ii) the worth at the time of award of the
amount by which the reasonable value of the unpaid Base Rent and other charges
under this Lease which would have been earned after termination until the time
of award exceeds the amount of such rental loss that Tenant proves could have
been reasonably avoided; (iii) the worth at the time of the award by which the
reasonable value of the unpaid Base Rent and other charges under this Lease for
the balance of the term of this Lease after the time of award exceeds the amount
of such rental loss that Tenant proves could have been reasonably avoided; and
(iv) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or that in the ordinary course of things would be likely to result
therefrom. As used herein, the following terms are defined: (a) the "worth at
the time of award" of the amounts referred to in Sections (i) and (ii) is
computed by allowing interest at the lesser of 12 percent

13

--------------------------------------------------------------------------------




per annum or the maximum lawful rate. The "worth at the time of award" of the
amount referred to in Section (iii) is computed by discounting such amount at
the discount rate of the Federal Reserve Bank of San Francisco at the time of
award plus one percent; (b) the "time of award" as used in clauses (i), (ii),
and (iii) above is the date on which judgment is entered by a court of competent
jurisdiction; (c) The "reasonable value" of the amount referred to in
clause (ii) above is computed by determining the mathematical product of (1) the
"reasonable annual rental value" (as defined herein) and (2) the number of
years, including fractional parts thereof, between the date of termination and
the time of award. The "reasonable value" of the amount referred to in
clause (iii) is computed by determining the mathematical product of (1) the
annual Base Rent and other charges under this Lease and (2) the number of years
including fractional parts thereof remaining in the balance of the term of this
Lease after the time of award.

        Even though Tenant has breached this Lease and abandoned the Premises,
this Lease shall continue in effect for so long as Landlord does not terminate
Tenant's right to possession, and Landlord may enforce all its rights and
remedies under this Lease, including the right to recover rent as it becomes
due. This remedy is intended to be the remedy described in California Civil Code
Section 1951.4 and the following provision from such Civil Code Section is
hereby repeated: "The Lessor has the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee's breach and
abandonment and recover rent as it becomes due, if lessee has right to sublet or
assign, subject only to reasonable limitations)." Any such payments due Landlord
shall be made upon demand therefor from time to time and Tenant agrees that
Landlord may file suit to recover any sums falling due from time to time.
Notwithstanding any such reletting without termination, Landlord may at any time
thereafter elect in writing to terminate this Lease for such previous breach.

        Exercise by Landlord of any one or more remedies hereunder granted or
otherwise available shall not be deemed to be an acceptance of surrender of the
Premises and/or a termination of this Lease by Landlord, whether by agreement or
by operation of law, it being understood that such surrender and/or termination
can be effected only by the written agreement of Landlord and Tenant. Any law,
usage, or custom to the contrary notwithstanding, Landlord shall have the right
at all times to enforce the provisions of this Lease in strict accordance with
the terms hereof; and the failure of Landlord at any time to enforce its rights
under this Lease strictly in accordance with same shall not be construed as
having created a custom in any way or manner contrary to the specific terms,
provisions, and covenants of this Lease or as having modified the same. Tenant
and Landlord further agree that forbearance or waiver by Landlord to enforce its
rights pursuant to this Lease or at law or in equity, shall not be a waiver of
Landlord's right to enforce one or more of its rights in connection with any
subsequent default. A receipt by Landlord of rent or other payment with
knowledge of the breach of any covenant hereof shall not be deemed a waiver of
such breach, and no waiver by Landlord of any provision of this Lease shall be
deemed to have been made unless expressed in writing and signed by Landlord. The
terms "enter," "re-enter," "entry" or "re-entry," as used in this Lease, are not
restricted to their technical legal meanings. Any reletting of the Premises
shall be on such terms and conditions as Landlord in its sole discretion may
determine (including without limitation a term different than the remaining
Lease Term, rental concessions, alterations and repair of the Premises, lease of
less than the entire Premises to any tenant and leasing any or all other
portions of the Project before reletting the Premises). Landlord shall not be
liable, nor shall Tenant's obligations hereunder be diminished because of,
Landlord's failure to relet the Premises or collect rent due in respect of such
reletting, provided that Landlord has made commercially reasonable efforts to
relet the Premises and otherwise mitigate its damages; provided, however,
(a) Landlord shall not be obligated to accept any tenant proposed by Tenant,
(b) Landlord shall have the right to lease any other space controlled by
Landlord first, and (c) any proposed tenant shall meet all of Landlord's leasing
criteria.

14

--------------------------------------------------------------------------------



        25.    Tenant's Remedies/Limitation of Liability.    Landlord shall not
be in default hereunder unless Landlord fails to perform any of its obligations
hereunder within 30 days after written notice from Tenant specifying such
failure (unless such performance will, due to the nature of the obligation,
require a period of time in excess of 30 days, then after such period of time as
is reasonably necessary so long a Landlord is continuously and diligently
pursuing a cure). If such default by Landlord shall occur, Tenant may pursue any
legal or equitable remedy for which it is entitled. All obligations of Landlord
hereunder shall be construed as covenants, not conditions; and, except as may be
otherwise expressly provided in this Lease, Tenant may not terminate this Lease
for breach of Landlord's obligations hereunder. All obligations of Landlord
under this Lease will be binding upon Landlord only during the period of its
ownership of the Premises and not thereafter so long as any successor to
Landlord has assumed Landlord's obligations in writing. The term "Landlord" in
this Lease shall mean only the owner, for the time being of the Premises, and in
the event of the transfer by such owner of its interest in the Premises, such
owner shall thereupon be released and discharged from all obligations of
Landlord thereafter accruing, but such obligations shall be binding during the
Lease Term upon each new owner for the duration of such owner's ownership. Any
liability of Landlord under this Lease shall be limited solely to its interest
in the Project, and in no event shall any personal liability be asserted against
Landlord in connection with this Lease nor shall any recourse be had to any
other property or assets of Landlord. Landlord's interest in the Project shall
be deemed to include: (i) the rents or other income from the Project received by
Landlord after Tenant obtains a final judgment against Landlord, (ii) the net
proceeds received by Landlord from the sale or other disposition of all or any
part of Landlord's right, title and interest in the Project after Tenant obtains
a final judgment against Landlord, (iii) the net proceeds received by Landlord
from any condemnation or conveyance in lieu of condemnation of all or any
portion of the Project after Tenant obtains a final judgment against Landlord,
and (iv) the net proceeds of insurance received by Landlord from any casualty
loss of all or any portion of the Project after Tenant obtains a final judgment
against Landlord.

        26.    Waiver of Jury Trial.    TENANT AND LANDLORD WAIVE ANY RIGHT TO
TRIAL BY JURY OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND TENANT ARISING
OUT OF THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

        27.    Subordination.    This Lease and Tenant's interest and rights
hereunder are and shall be subject and subordinate at all times to the lien of
any mortgage, now existing or hereafter created on or against the Project or the
Premises, and all amendments, restatements, renewals, modifications,
consolidations, refinancing, assignments and extensions thereof, without the
necessity of any further instrument or act on the part of Tenant. Tenant agrees,
at the election of the holder of any such mortgage, to attorn to any such
holder. Tenant agrees upon demand to execute, acknowledge and deliver such
instruments, confirming such subordination and such instruments of attornment as
shall be requested by any such holder. Notwithstanding the foregoing, any such
holder may at any time subordinate its mortgage to this Lease, without Tenant's
consent, by notice in writing to Tenant, and thereupon this Lease shall be
deemed prior to such mortgage without regard to their respective dates of
execution, delivery or recording and in that event such holder shall have the
same rights with respect to this Lease as though this Lease had been executed
prior to the execution, delivery and recording of such mortgage and had been
assigned to such holder. The term "mortgage" whenever used in this Lease shall
be deemed to include deeds of trust, security assignments and any other
encumbrances, and any reference to the "holder" of a mortgage shall be deemed to
include the beneficiary under a deed of trust.

15

--------------------------------------------------------------------------------




        Notwithstanding anything contained herein to the contrary, Tenant shall
not be obligated to subordinate the Lease or its interest therein to any
mortgage, deed of trust or ground lease on the Project unless concurrently with
such subordination the holder of such mortgage or deed of trust or the ground
lessor under such ground lease agrees not to disturb Tenant's possession of the
Premises under the terms of the Lease in the event such holder or ground lessor
acquires title to the Premises through foreclosure, deed in lieu of foreclosure
or otherwise. Tenant shall be solely responsible for any fees or expenses
charged by the holder of such mortgage or deed of trust in connection with the
granting of such non-disturbance agreement

        28.    Mechanic's Liens.    Tenant has no express or implied authority
to create or place any lien or encumbrance of any kind upon, or in any manner to
bind the interest of Landlord or Tenant in, the Premises or to charge the
rentals payable hereunder for any claim in favor of any person dealing with
Tenant, including those who may furnish materials or perform labor for any
construction or repairs. Tenant covenants and agrees that it will pay or cause
to be paid all sums legally due and payable by it on account of any labor
performed or materials furnished in connection with any work performed on the
Premises and that it will save and hold Landlord harmless from all loss, cost or
expense based on or arising out of asserted claims or liens against the
leasehold estate or against the interest of Landlord in the Premises or under
this Lease. Tenant shall give Landlord immediate written notice of the placing
of any lien or encumbrance against the Premises and cause such lien or
encumbrance to be discharged within 30 days of the filing or recording thereof;
provided, however, Tenant may contest such liens or encumbrances as long as such
contest prevents foreclosure of the lien or encumbrance and Tenant causes such
lien or encumbrance to be bonded or insured over in a manner satisfactory to
Landlord within such 30 day period.

        29.    Estoppel Certificates.    Tenant agrees, from time to time,
within 10 days after request of Landlord, to execute and deliver to Landlord, or
Landlord's designee, any estoppel certificate requested by Landlord, stating
that this Lease is in full force and effect, the date to which rent has been
paid, that Landlord is not in default hereunder (or specifying in detail the
nature of Landlord's default), the termination date of this Lease and such other
matters pertaining to this Lease as may be reasonably requested by Landlord.
Tenant's obligation to furnish each estoppel certificate in a timely fashion is
a material inducement for Landlord's execution of this Lease. No cure or grace
period provided in this Lease shall apply to Tenant's obligations to timely
deliver an estoppel certificate.

        30.    Environmental Requirements.    Except for Hazardous Material
contained in products used by Tenant in de minimis quantities for (i) ordinary
cleaning and office purposes or (ii) Tenant's normal business operations in
connection with its lab operations, Tenant shall not permit or cause any party
to bring any Hazardous Material upon the Premises or transport, store, use,
generate, manufacture or release any Hazardous Material in or about the Premises
without Landlord's prior written consent which shall not be unreasonably
withheld or delayed. Tenant, at its sole cost and expense, shall operate its
business in the Premises in strict compliance with all Environmental
Requirements and shall remediate in a manner satisfactory to Environmental
Requirements any Hazardous Materials released on or from the Project by Tenant,
its agents, employees, contractors, subtenants or invitees ("Tenant
Contamination"). Tenant shall complete and certify to disclosure statements as
requested by Landlord from time to time relating to Tenant's transportation,
storage, use, generation, manufacture or release of Hazardous Materials on the
Premises. The term "Environmental Requirements" means all applicable present and
future statutes, regulations, ordinances, rules, codes, judgments, orders or
other similar enactments of any governmental authority or agency regulating or
relating to health, safety, or environmental conditions on, under, or about the
Premises or the environment, including without limitation, the following: the
Comprehensive Environmental Response, Compensation and Liability Act; the
Resource Conservation and Recovery Act; and all state and local counterparts
thereto, and any regulations or policies having the force of law promulgated or
issued thereunder. The term "Hazardous Materials" means and includes any
substance, material, waste, pollutant, or contaminant listed or

16

--------------------------------------------------------------------------------




defined as hazardous or toxic, under any Environmental Requirements, asbestos
and petroleum, including crude oil or any fraction thereof, natural gas liquids,
liquified natural gas, or synthetic gas usable for fuel (or mixtures of natural
gas and such synthetic gas). As defined in Environmental Requirements, Tenant is
and shall be deemed to be the "operator" of Tenant's "facility" that Tenant
operates in or about the Premises during the Lease Term and the "owner" of all
Hazardous Materials brought on the Premises by Tenant, its agents, employees,
contractors or invitees, and the wastes, by-products, or residues generated,
resulting, or produced therefrom.

        Tenant shall indemnify, defend, and hold Landlord harmless from and
against any and all losses (including, without limitation, diminution in value
of the Premises or the Project and loss of rental income from the Project),
claims, demands, actions, suits, damages (including, without limitation,
punitive damages), expenses (including, without limitation, remediation,
removal, repair, corrective action, or cleanup expenses), and costs (including,
without limitation, actual attorneys' fees, consultant fees or expert fees and
including, without limitation, removal or management of any asbestos brought
into the property by Tenant, its agents, employees, contractors, subtenants,
assignees or invitees or disturbed by Tenant, its agents, employees,
contractors, subtenants, assignees, or invitees in breach of the requirements of
this Paragraph 30, regardless of whether such removal or management is required
by law) which are brought or recoverable against, or suffered or incurred by
Landlord as a result of any release of Hazardous Materials for which Tenant is
obligated to remediate as provided above or any other breach of the requirements
under this Paragraph 30 by Tenant, its agents, employees, contractors,
subtenants, assignees or invitees, regardless of whether Tenant had knowledge of
such noncompliance. The obligations of Tenant under this Paragraph 30 shall
survive any termination of this Lease.

        Landlord shall have access to, and a right to perform inspections and
tests of, the Premises to determine Tenant's compliance with Environmental
Requirements, its obligations under this Paragraph 30, or the environmental
condition of the Premises. Access shall be granted to Landlord upon Landlord's
prior notice to Tenant and at such times so as to minimize, so far as may be
reasonable under the circumstances, any disturbance to Tenant's operations. Such
inspections and tests shall be conducted at Landlord's expense, unless such
inspections or tests reveal that Tenant has not complied with any Environmental
Requirement, in which case Tenant shall reimburse Landlord for the reasonable
cost of such inspection and tests. Landlord's receipt of or satisfaction with
any environmental assessment in no way waives any rights that Landlord holds
against Tenant.

        Notwithstanding anything to the contrary in this Paragraph 30, Tenant
shall have no liability of any kind to Landlord as to Hazardous Materials on the
Premises prior to Tenant's occupancy of the Premises or caused or permitted by
(i) Landlord, its agents, employees, contractors or invitees; or (ii) any other
tenants in the Project or their agents, employees, contractors, subtenants,
assignees or invitees; or (iii) any other person or entity located outside of
the Premises or the Project. Landlord represents and warrants that Landlord, to
Landlord's knowledge and without further inquiry, is unaware of any
environmental conditions affecting the Premises.

        31.    Rules and Regulations.    Tenant shall, at all times during the
Lease Term and any extension thereof, comply with all reasonable rules and
regulations at any time or from time to time established by Landlord covering
use of the Premises and the Project. The current rules and regulations are
attached hereto. In the event of any conflict between said rules and regulations
and other provisions of this Lease, the other terms and provisions of this Lease
shall control. Landlord shall not have any liability or obligation for the
breach of any rules or regulations by other tenants in the Project.

        32.    Security Service.    Tenant acknowledges and agrees that, while
Landlord may patrol the Project, Landlord is not providing any security services
with respect to the Premises and that Landlord shall not be liable to Tenant
for, and Tenant waives any claim against Landlord with respect to, any loss by
theft or any other damage suffered or incurred by Tenant in connection with any
unauthorized entry into the Premises or any other breach of security with
respect to the Premises.

17

--------------------------------------------------------------------------------




        33.    Force Majeure.    Except for monetary obligations, neither
Landlord not Tenant shall be held responsible for delays in the performance of
its obligations hereunder when caused by strikes, lockouts, labor disputes, acts
of God, inability to obtain labor or materials or reasonable substitutes
therefor, governmental restrictions, governmental regulations, governmental
controls, delay in issuance of permits, enemy or hostile governmental action,
civil commotion, fire or other casualty, and other causes beyond the reasonable
control of Landlord or Tenant, as the case may be ("Force Majeure").

        34.    Entire Agreement.    This Lease constitutes the complete
agreement of Landlord and Tenant with respect to the subject matter hereof. No
representations, inducements, promises or agreements, oral or written, have been
made by Landlord or Tenant, or anyone acting on behalf of Landlord or Tenant,
which are not contained herein, and any prior agreements, promises,
negotiations, or representations are superseded by this Lease. This Lease may
not be amended except by an instrument in writing signed by both parties hereto.

        35.    Severability.    If any clause or provision of this Lease is
illegal, invalid or unenforceable under present or future laws, then and in that
event, it is the intention of the parties hereto that the remainder of this
Lease shall not be affected thereby. It is also the intention of the parties to
this Lease that in lieu of each clause or provision of this Lease that is
illegal, invalid or unenforceable, there be added, as a part of this Lease, a
clause or provision as similar in terms to such illegal, invalid or
unenforceable clause or provision as may be possible and be legal, valid and
enforceable.

        36.    Brokers.    Each party represents and warrants to the other that
it has dealt with no broker, agent or other person in connection with this
transaction and that no broker, agent or other person brought about this
transaction, other than the broker, if any, set forth on the first page of this
Lease, and each party agrees to indemnify and hold the other harmless from and
against any claims by any other broker, agent or other person claiming a
commission or other form of compensation by virtue of having dealt with the
indemnifying party with regard to this leasing transaction. Landlord hereby
acknowledges and agrees that the broker referenced on Page One of this Lease
shall be entitled to a leasing commission from Landlord by virtue of this Lease,
which leasing commission shall be deemed earned and shall be paid by Landlord to
said broker in accordance with, and subject to the terms of, a separate written
agreement.

        37.    Miscellaneous.    (a)    Any payments or charges due from Tenant
to Landlord hereunder shall be considered rent for all purposes of this Lease.

        (b)   If and when included within the term "Tenant," as used in this
instrument, there is more than one person, firm or corporation, each shall be
jointly and severally liable for the obligations of Tenant.

        (c)   All notices required or permitted to be given under this Lease
shall be in writing and shall be sent by registered or certified mail, return
receipt requested, or by a reputable national overnight courier service, postage
prepaid, or by hand delivery addressed to the parties at their addresses below,
and with a copy sent to Landlord at 14100 East 35th Place, Aurora, Colorado
80011. Either party may by notice given aforesaid change its address for all
subsequent notices. Except where otherwise expressly provided to the contrary,
notice shall be deemed given upon delivery.

        (d)   Except as otherwise expressly provided in this Lease or as
otherwise required by law, Landlord retains the absolute right to withhold any
consent or approval. Whenever the Lease requires an approval, consent,
determination, selection or judgment by either Landord or Tenant, unless another
standard is expressly set forth, such approval, consent, determination,
selection or judgment and any conditions imposed thereby shall be reasonable and
shall not be unreasonably withheld or delayed and, in exercising any right or
remedy hereunder, each party shall at all times act reasonably and in good
faith.

        (e)   At Landlord's request from time to time Tenant shall furnish
Landlord with true and complete copies of its most recent annual and quarterly
financial statements prepared by Tenant or Tenant's

18

--------------------------------------------------------------------------------




accountants and any other financial information or summaries that Tenant
typically provides to its lenders or shareholders. Landlord hereby agrees to
keep such financial information confidential pursuant to the terms of a separate
confidentiality agreement between Landlord and Tenant.

        (f)    Neither this Lease nor a memorandum of lease shall be filed by or
on behalf of Tenant in any public record. Landlord may prepare and file, and
upon request by Landlord Tenant will execute, a memorandum of lease.

        (g)   The normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Lease or any exhibits or amendments hereto.

        (h)   The submission by Landlord to Tenant of this Lease shall have no
binding force or effect, shall not constitute an option for the leasing of the
Premises, nor confer any right or impose any obligations upon either party until
execution of this Lease by both parties.

        (i)    Words of any gender used in this Lease shall be held and
construed to include any other gender, and words in the singular number shall be
held to include the plural, unless the context otherwise requires. The captions
inserted in this Lease are for convenience only and in no way define, limit or
otherwise describe the scope or intent of this Lease, or any provision hereof,
or in any way affect the interpretation of this Lease.

        (j)    Any amount not paid by Tenant within 5 days after its due date in
accordance with the terms of this Lease shall bear interest from such due date
until paid in full at the lesser of the highest rate permitted by applicable law
or 15 percent per year. It is expressly the intent of Landlord and Tenant at all
times to comply with applicable law governing the maximum rate or amount of any
interest payable on or in connection with this Lease. If applicable law is ever
judicially interpreted so as to render usurious any interest called for under
this Lease, or contracted for, charged, taken, reserved, or received with
respect to this Lease, then it is Landlord's and Tenant's express intent that
all excess amounts theretofore collected by Landlord be credited on the
applicable obligation (or, if the obligation has been or would thereby be paid
in full, refunded to Tenant), and the provisions of this Lease immediately shall
be deemed reformed and the amounts thereafter collectible hereunder reduced,
without the necessity of the execution of any new document, so as to comply with
the applicable law, but so as to permit the recovery of the fullest amount
otherwise called for hereunder.

        (k)   Construction and interpretation of this Lease shall be governed by
the laws of the state in which the Project is located, excluding any principles
of conflicts of laws.

        (l)    Time is of the essence as to the performance of Tenant's
obligations under this Lease.

        (m)  All exhibits and addenda attached hereto are hereby incorporated
into this Lease and made a part hereof. In the event of any conflict between
such exhibits or addenda and the terms of this Lease, such exhibits or addenda
shall control.

        (n)   In the event either party hereto initiates litigation to enforce
the terms and provisions of this Lease, the non-prevailing party in such action
shall reimburse the prevailing party for its reasonable attorney's fees, filing
fees, and court costs.

        38.    Landlord's Lien/Security Interest.    Intentionally deleted.

        39.    Limitation of Liability of Trustees, Shareholders, and Officers
of ProLogis.    Any obligation or liability whatsoever of ProLogis, a Maryland
real estate investment trust, which may arise at any time under this Lease or
any obligation or liability which may be incurred by it pursuant to any other
instrument, transaction, or undertaking contemplated hereby shall not be
personally binding upon, nor shall resort for the enforcement thereof be had to
the property of, its trustees, directors, shareholders,

19

--------------------------------------------------------------------------------




officers, employees or agents, regardless of whether such obligation or
liability is in the nature of contract, tort, or otherwise.

        IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of
the day and year first above written.

TENANT:   LANDLORD:
Ikanos Communications, a California corporation
 
ProLogis, a Maryland real estate investment trust
By:
/s/  DAN ATLER      

--------------------------------------------------------------------------------


 
By:
/s/  W. SCOTT LAMSON      

--------------------------------------------------------------------------------

Name: Dan Atler   Name: W. Scott Lamson Title: Chief Financial Officer   Title:
Senior Vice President
Address:
 
Address:
47669 Fremont Blvd.
Fremont, CA 94538
 
47775 Fremont Blvd.
Fremont, CA 94538

20

--------------------------------------------------------------------------------



Rules and Regulations

1.The sidewalk, entries, and driveways of the Project shall not be obstructed by
Tenant, or its agents, or used by them for any purpose other than ingress and
egress to and from the Premises.

2.Tenant shall not place any objects, including antennas, outdoor furniture,
etc., in the parking areas, landscaped areas or other areas outside of its
Premises, or on the roof of the Project.

3.Except for seeing-eye dogs, no animals shall be allowed in the offices, halls,
or corridors in the Project.

4.Tenant shall not disturb the occupants of the Project or adjoining buildings
by the use of any radio or musical instrument or by the making of loud or
improper noises.

5.If Tenant desires telegraphic, telephonic or other electric connections in the
Premises, Landlord or its agent will direct the electrician as to where and how
the wires may be introduced; and, without such direction, no boring or cutting
of wires will be permitted. Any such installation or connection shall be made at
Tenant's expense.

6.Tenant shall not install or operate any steam or gas engine or boiler, or
other mechanical apparatus in the Premises, except as specifically approved in
the Lease. The use of oil, gas or inflammable liquids for heating, lighting or
any other purpose is expressly prohibited. Explosives or other articles deemed
extra hazardous shall not be brought into the Project.

7.Parking any type of recreational vehicles is specifically prohibited on or
about the Project. Except for the overnight parking of operative vehicles, no
vehicle of any type shall be stored in the parking areas at any time. In the
event that a vehicle is disabled, it shall be removed within 48 hours. There
shall be no "For Sale" or other advertising signs on or about any parked
vehicle. All vehicles shall be parked in the designated parking areas in
conformity with all signs and other markings. All parking will be open parking,
and no reserved parking, numbering or lettering of individual spaces will be
permitted except as specified by Landlord.

8.Tenant shall maintain the Premises free from rodents, insects and other pests.

9.Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs or who shall in any manner do any act in violation of the Rules
and Regulations of the Project.

10.Tenant shall not cause any unnecessary labor by reason of Tenant's
carelessness or indifference in the preservation of good order and cleanliness.
Landlord shall not be responsible to Tenant for any loss of property on the
Premises, however occurring, or for any damage done to the effects of Tenant by
the janitors or any other employee or person.

11.Tenant shall give Landlord prompt notice of any defects in the water, lawn
sprinkler, sewage, gas pipes, electrical lights and fixtures, heating apparatus,
or any other service equipment affecting the Premises.

12.Tenant shall not permit storage outside the Premises, including without
limitation, outside storage of trucks and other vehicles, or dumping of waste or
refuse or permit any harmful materials to be placed in any drainage system or
sanitary system in or about the Premises.

13.All moveable trash receptacles provided by the trash disposal firm for the
Premises must be kept in the trash enclosure areas, if any, provided for that
purpose.

14.No auction, public or private, will be permitted on the Premises or the
Project.

15.No awnings shall be placed over the windows in the Premises except with the
prior written consent of Landlord.

21

--------------------------------------------------------------------------------



16.The Premises shall not be used for lodging, sleeping or cooking or for any
immoral or illegal purposes or for any purpose other than that specified in the
Lease. No gaming devices shall be operated in the Premises.

17.Tenant shall ascertain from Landlord the maximum amount of electrical current
which can safely be used in the Premises, taking into account the capacity of
the electrical wiring in the Project and the Premises and the needs of other
tenants, and shall not use more than such safe capacity. Landlord's consent to
the installation of electric equipment shall not relieve Tenant from the
obligation not to use more electricity than such safe capacity.

18.Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage.

19.Tenant shall not install or operate on the Premises any machinery or
mechanical devices of a nature not directly related to Tenant's ordinary use of
the Premises and shall keep all such machinery free of vibration, noise and air
waves which may be transmitted beyond the Premises.

22

--------------------------------------------------------------------------------






ADDENDUM 1

BASE RENT ADJUSTMENTS

ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED 2/7/06, BETWEEN

ProLogis, a Maryland real estate investment trust
and
Ikanos Communications, a California corporation


        Base Rent shall equal the following amounts for the respective periods
set forth below:

Period


--------------------------------------------------------------------------------

  Monthly Base Rent

--------------------------------------------------------------------------------

  April 1st, 2006 to June 30, 2006   $ 00.00 * July 1st, 2006 to March 31st,
2007   $ 19,005.66   April 1st, 2007 to March 31st, 2008   $ 22,732.26   April
1st, 2008 to March 31st, 2009   $ 24,595.56   April 1st, 2009 to March 31st,
2010   $ 26,458.86   April 1st, 2010 to March 31st, 2011   $ 28,322.16  

--------------------------------------------------------------------------------

*Tenant shall be responsible for operating expenses during the free rent period
(April 1, 2006-June 30, 2006)

23

--------------------------------------------------------------------------------




ADDENDUM 2

CONSTRUCTION
(ALLOWANCE)

ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATE 2/7/06, BETWEEN

ProLogis, a Maryland real estate investment trust
and
Ikanos Communications, a California corporation


a.Initial Tenant Improvements; Allowance.    The leasehold improvements to be
constructed by Tenant (the "Initial Tenant Improvements)", at Tenant's sole cost
and expense (except for the hereinbelow described "Allowance", are generally
described in the preliminary plans and specifications (the "Preliminary Plans")
identified on Attachment 1 to this Addendum and shall be constructed in
accordance with the Final Plans to be submitted by Tenant and reviewed and
approved by Landlord in accordance with the provisions of Paragraph (b) of this
Addendum.

Landlord shall pay for the Initial Improvements up to a maximum amount of
$30,000.00 and in no event shall Landlord have any obligation to pay for any
costs of the Initial Improvements in excess of such amount. If the cost of the
Initial Improvements exceeds such amount, such overage shall be borne by Tenant,
and repaid to Landlord, in equal monthly installments over the Lease Term;
provided that Landlord increases the monthly base rent by $0.01 per square foot
for every dollar expended by Tenant. In no event shall the excess overage exceed
$75,990.00.

Landlord's payment of the Allowance, or such portion thereof as Tenant may be
entitled to, shall be made within thirty (30) days of invoice. If Landlord
claims any credits against the Allowance for any costs paid directly by Landlord
to third parties, Landlord shall provide Tenant with evidence of payment of such
costs.

b.Preparation and Review of Plans for Initial Tenant Improvements.    The
Preliminary Plans identified on Attachment 1 to this Addendum 2 have been
approved by Landlord and signed by Landlord and Tenant for identification.
However, such Preliminary Plans shall not be used by Tenant for the purposes of
constructing or installing the Initial Tenant Improvements. Tenant, using
licensed architectural and engineering firms selected by Tenant and approved by
Landlord (which approval shall not be unreasonably withheld or delayed), shall
prepare or cause to be prepared and submitted, concurrently, and in each case by
receipted courier or delivery service, to (i) Landlord's construction
representative, (i) Lisa Hooton/Brian Erlanson, 47775 Fremont Boulevard,
Fremont, California, 94538, and (ii) Landlord's offices at 14100 East 35th
Place, Aurora, Colorado 80011, for Landlord's review, complete and final
architectural and engineering drawings and specifications (hereinafter
collectively referred to as the "Final Plans"), consistent with the description
of the Initial Tenant Improvements set forth on the Preliminary Plans. Subject
to the provisions of Paragraph (c) of this Addendum 2, Landlord agrees that
Tenant may commence construction of the Initial Tenant Improvements prior to
finalization of the Final Plans and Landlord agrees that it shall cooperate with
Tenant to review and approve portions of the Final Plans for different stages or
elements of the work, or proposed Final Plans submitted at less than 100%
completion, so that construction can proceed on a "fast track" basis. The
approval process for all such portions of the Final Plans shall be substantially
as set forth below, but any objection by Landlord to Final Plans submitted to
Landlord may not be inconsistent with previously approved portions of the Final
Plans. However, in no event shall any portion of the Initial Tenant Improvements
be constructed or installed unless and until Landlord has approved (or id deemed
to have approved) Final Plans at 100% completion for such portion of the work.

24

--------------------------------------------------------------------------------



Each set of proposed Final Plans furnished by Tenant shall include at least two
(2) sets of prints. The Final Plans shall be compatible with the design,
construction, and equipment of the building, and shall be capable of logical
measurement and construction. Unless Landlord shall otherwise agree in writing,
the Final Plans shall be signed/stamped by Tenant's architect or engineer, as
applicable, and shall include (to the extent relevant or applicable to the
portion of the work for which Tenant is seeking Final Plan approval) each and
all of the following: (i) a Partition (Floor) Plan, @ 1/8" = 1'-0" minimum
scale, including partition types, partition construction sections and details,
and door/frame/hardware schedules; (ii) a Reflected Ceiling Plan, @ 1/8" = 1'-0"
minimum scale, including ceiling construction and specifications for ceiling
lighting fixtures; (iii) a Telephone/Electrical/Communications Plan, @ 1/8" =
1'-0" minimum scale, including a complete schedule, cross-referenced to said
plan, of Tenant's telephone/electrical/communications equipment and providing
said equipment's electrical power specifications, requirements and heat output:
(iv) a Final Plan, including all finish specifications and U.L. and/or County
"approval numbers' where required; (v) Elevations, @ 1/2" = 1'0" minimum scale,
interior, of all walls, with detail/section cross- references where appropriate;
exterior, of Tenant's portion of the permitted Building-front wall, clearly
indicating the appearance of Tenant's space, including its signage, at/through
Tenant's permitted Building window wall (if any); (vi) details and sections,
scale as required, for all partition types, structural elements and connections,
and custom installations where they occur (HVAC, lighting, etc); (vii) details
and sections, scale as required, for all signage and graphics; (viii) a
Structural Engineering plan, locating and detailing any modifications to the
Building required to attach and/or support the Initial Tenant Improvements or
Tenant's trade fixtures or equipment (this plan must be signed/stamped by a
structural engineer licensed in the State in which the Premises are situated);
(ix) Electrical Engineering Plans, for both electrical power and for lighting,
including but not limited to: circulating diagrams; panel schedules; electrical
equipment and lighting fixture schedules and sections; and electrical equipment
and lighting fixture electrical load tabulations (these plans and calculations
must be signed/stamped by an electrical engineer licensed in the State in which
the Premises are situated); (x) Mechanical Engineering Plans, for both plumbing
and for HVAC, including but not limited to: plumbing water and waste line plans;
HVAC supply, return and exhaust plans; and HVAC tabulations for electrical
equipment and lighting heat loads, cooling loads and air supply (these plans and
calculations must be signed/stamped by a mechanical engineer licenses in the
State in which the Premises are situated); (xi) a Fire Protection Plan, locating
and detailing any fire protection/fire suppression system as may be required by
code or other regulations governing Tenant's operations in the Premises (this
plan must be signed/stamped by a fire protection engineer licensed in the State
in with the Premises are situated); and (xii) any other or additional plans as
may be related to Tenant's specific use of the Premises, such as plans for rooms
enclosures, equipment or devices related to Tenant's permitted storage or use of
Hazardous materials at the Premises (if any), or as may be required by local
city ordinance or building code.

Tenant shall submit all Final Plans (or portions thereof) concurrently to
Landlord's construction representative and offices, as designated above, for
Landlord's review and approval. Landlord shall have five (5) business days after
Landlord's receipt of the proposed Final Plans (or each such portion thereof) to
review the same and notify Tenant in writing of any comments or required
changes, or to otherwise give its approval or disapproval of such proposed Final
Plans (or the portion thereof submitted to Landlord). If Landlord fails to give
written comments to or disapprove the Final Plans (or the portion thereof
submitted to Landlord) within such five (5) business day period, then Landlord
shall be deemed to have approved the Final Plans (or portion thereof) as
submitted. Tenant shall have five (5) business days following its receipt for
Landlord's comments and objections to redraw the proposed Final Plans (or
portion thereof submitted to Landlord) in compliance with Landlord's request and
to resubmit the same for Landlord's final review and approval or comment within
three (3) business days of Landlord's

25

--------------------------------------------------------------------------------






receipt of such revised plans. Such process shall be repeated as necessary until
final approval or deemed approval by Landlord of the proposed Final Plans (or
each portion thereof), at 100% completion, has been obtained. Landlord may at
any time by written notice given in accordance with the notice provisions of the
Lease change the name and/or address of the designated Landlord's construction
representative to receive plans delivered by Tenant to Landlord.

In the event that Tenant disagrees with any of the changes to the proposed Final
Plans (or portion thereof) required by Landlord, then Landlord and Tenant shall
consult with respect thereto and each party shall use all reasonable efforts to
promptly resolve any disputed elements of such proposed Final Plans (or portion
thereof). Landlord and Tenant agree that if after consultation with each other
and their respective architects they are unable to resolve any disputed items
within three (3) business days of Landlord's written objection, then within
three (3) business days thereafter (i) Landlord's architect shall select an
architect who is unaffiliated with Landlord or Tenant to resolve the dispute
(the "Arbitrator")., and (ii) each party shall state to the Arbitrator its final
position in writing as respects the disputed matter(s) The Arbitrator shall
decide on each disputed matter within three (3) business days of submission of
such matter, based solely on such written submissions and the consistency of the
parties' submissions with the Preliminary Plans or previously approved portion
of the Final Plans, as applicable, the Tenant's permitted use of the Premises
and the general nature and design of the Project and adjacent properties. The
parties consent to the jurisdiction of any appropriate court to enforce and
enter judgments upon the decision of the Arbitrator. The losing party shall pay
the cost of the Arbitrator, but each party shall otherwise bear its own costs
and expenses in connection with the dispute.

For purposes here, "business days" shall be all calendar days except Saturdays,
Sundays and holidays observed by national banks in Alameda County, California.

Notwithstanding the preceding provisions of this Paragraph (b), under no
circumstances whatsoever shall (i) any combustible materials be utilized above
finished ceiling or in any concealed space, (ii) any structural load, temporary
or permanent, be exerted on any part of the Building without the prior written
approval of Landlord, or (iii) any holes be cut or drilled in any part of the
roof or other portion of the Building shell without the prior written approval
of Landlord.

In the event that Tenant proposes any changes to the Final Plans (or any portion
thereof) after the same have been approved by Landlord, Landlord shall not
unreasonably withhold its consent to any such changes, provided the changes do
not, in Landlord's reasonable opinion, adversely affect the Building structure,
systems, or equipment, or the external appearance of the Premises.

As soon as the Final Plans (or a portion thereof sufficient to permit
commencement of construction or installation of the Initial Tenant Improvements,
if Tenant elects to proceed with a "fast track" construction) are mutually
agreed upon, Tenant shall use diligent efforts to obtain all required permits
authorizations, and licenses from appropriate governmental authorities for
construction of the Initial Tenant Improvements (or such portion thereof, as
applicable). Tenant shall be solely responsible for obtaining any business or
other license or permit required for the conduct of its business at the
Premises.

c.Construction of the Initial Tenant Improvements.    Construction or
installation of the Initial Tenant Improvements shall be performed by a licensed
general contractor or contractors selected by Tenant and approved by Landlord,
such approval not to be unreasonably withheld or delayed (the "Tenant's
Contractor", whether one or more), pursuant to a written construction contract
negotiated and entered into by and between the Tenant's Contractor and Tenant
and approved by Landlord (such approval not to be unreasonably withheld or
delayed). Each such contract shall (i) obligate Tenant's Contractor to work in
harmony with the employees, contractors and suppliers of Landlord involved in
the construction work being performed by Landlord pursuant to Addendum 2 to the
Lease, and to comply with all rules and regulations of Landlord of general

26

--------------------------------------------------------------------------------



applicability relating to construction activities in the Project, (ii) name
Landlord as an additional indemnitee under the provisions of the contract
whereby the Tenant's Contractor holds Tenant harmless form and against any and
all claims, damages, losses, liabilities and expenses arising out of or
resulting form the performance of such work, (iii) name Landlord as an
additional beneficiary of (and a party entitled to enforce) all of the
warranties for the Tenant's Contractor with respect to the work performed
thereunder and the obligation of the Tenant's Contractor to replace defective
materials and correct defective ownership for a period of not less than one
(1) year following substantial completion of the work under such contract,
(iv) evidence the agreement of the Tenant's Contractor that the provisions of
the Lease shall control over the provisions of the Contract with respect to
distribution or use of insurance proceed, in the event of a casualty during
construction, and (v) evidence with waiver and release by the Tenant's
Contractor of any lien or right to assert a lien on all or any portion of the
fee estate of Landlord in and to the Project as a result for the work performed
or to be performed hereunder (and obligating the Tenant's Contractor to include
a substantially similar release and waiver provision in all subcontracts and
purchase orders entered under or pursuant to the contract).

Tenant acknowledges and understands that all roof penetrations involved in eh
construction of the Initial Tenant Improvements must be performed by the
Building shell roofing contractor. All costs, fees and expenses incurred with
such contractor in performing such work shall be a cost for the Initial Tenant
Improvements, payable in accordance with the provisions of this Addendum. Tenant
or Tenant's Contractor shall be responsible for all water, gas, electricity,
sewer or other utilities used or consumed at the Premises during the
construction of the Initial Tenant Improvements.

Tenant specifically agrees to carry, or cause the Tenant's Contractor to carry,
during all such items as the Tenant's work is being performed, (a) builder's
risk completed value insurance on the Initial Tenant Improvements, in an amount
not less than Four Million Dollars ($4,000,000.00), (b)a policy of insurance
covering commercial general liability, in an amount not less than One Million
Dollars ($1,000,000.00), combined single limit for bodily injury and property
damage per occurrence (and combined single limit coverage of $2,000,000.00 in
the aggregate), and automobile liability coverage (including owned, non-owned
and hired vehicles) in an amount not less than One Million Dollars
($1,000,000.00) combined single limit (each person, each accident), and endorsed
to show Landlord as an additional insured, and (c) workers' compensation
insurance as required by law, endorsed to show a waiver of subrogation by the
insurer to any claim the Tenant's Contractor may have against Landlord. Tenant
shall not commence construction of the Initial Tenant Improvements (or any
portion thereof) until Landlord has issued to Tenant a written authorization to
proceed with construction, which Landlord agrees to issue to Tenant within one
(1) business day after Tenant has delivered to Landlord's construction
representative (i) certificates for the insurance policies described above,
(ii) copies of all permits required for construction of the Initial Tenant
Improvements (or applicable portion thereof, if Tenant elects to proceed with a
"fast track" construction) and a copy of the permitted Final Plans (or
applicable portion thereof) as approved by the appropriate governmental agency,
(iii) a copy of each signed construction contract for the Initial Tenant
Improvements (a copy of each subsequently signed contract shall be forwarded to
Landlord's construction representative without request or demand, promptly after
execution thereof and prior to the performance of any work thereunder), and
(iv) list of names, addresses and phone numbers of all subcontractors,
contractors and suppliers involved in performing the Initial Tenant
Improvements. All of the construction shall be the responsibility of and
supervised by Tenant.

d.Requirements for Tenant's Work.    All of Tenant's construction with respect
to the Premises shall be performed in substantial compliance with this Addendum
and the Final Plans therefor previously approved in writing by Landlord (and any
changes thereto approved by Landlord as herein provided), and in a good and
workmanlike manner, utilizing only new materials. All such work

27

--------------------------------------------------------------------------------



shall be performed by Tenant in strict compliance with all applicable building
codes, regulations and all other legal requirements. All materials utilized in
the construction of Tenant's work must be confined to within the Premises. All
trash and construction debris not located wholly within the Premises must be
removed each day form the Project at the sole cost and expense of Tenant.
Landlord shall have the right at all times to monitor the work for compliance
with the requirements of this Addendum. If Landlord determines that any such
requirements are not being strictly complied with, Landlord may immediately
require the cessation of all work being performed in or around the Premises or
the Project until such time as Landlord is satisfied that the applicable
requirements will be observed. Any approval given by Landlord with respect to
Tenant's construction of the Preliminary plans or Final Plans therefor, and/or
any monitoring of Tenant's work by Landlord, shall not make Landlord liable or
responsible in any way for the condition, quality or function of such matters or
constitute any undertaking, warranty or representation by Landlord with respect
to any of such matters. So long as Landlord reviews and responds to the plan
submissions to Landlord as provided in this Addendum, no delays in plan
approval, and no delays in construction of the Initial Tenant Improvements,
shall delay the Commencement Date of this Lease.

e.No Liens; Indemnification.    Tenant shall have no authority to place any lien
upon the Premises or the Project or any portion thereof or interest therein, nor
shall Tenant have any authority in any way to bind Landlord, and any attempt to
do so shall be void and of no effect. If, because of any actual or alleged act
or omission of Tenant, or Tenant's Contractor, or any subcontractors or
materialmen, any lien, affidavit, charge or other for the payment of money shall
be filed against Landlord, the Premises, the Project, or any portion thereof, or
interest herein, whether or not such lien, affidavit, charge or order is valid
or enforceable, Tenant shall, at its sole cost and expense, cause the same to be
discharged of record by payment, bonding or otherwise no later than fifteen
(15) days after notice to Tenant of the filing hereof, but in any event prior to
the foreclosure thereof.

With respect to the contract for labor or materials for construction of the
Initial Tenant Improvements, Tenant acts as principal and not as the agent of
Landlord. Landlord expressly disclaims liability of the cost of labor preformed
for or supplies or materials furnished to Tenant. Landlord may post one or more
"notices of non-responsibility" for Tenant's work on the Project. No contractor
of Tenant is intended to be a third-party beneficiary with respect to the costs
for construction of the Initial Tenant Improvements. Tenant agrees to indemnify,
defend and hold Landlord, the Premises and the Project, harmless form all claims
(including all costs and expenses of defending against such claims) arising or
alleged to arise from any act or omission of Tenant or Tenant's agents,
employees, contractor, subcontractors, suppliers, materialmen, architects,
designers, surveyors, engineers, consultants, laborers, or invitees, or arising
from any bodily injury or property damage occurring or alleged to have occurred
incident to any of the work to be performed by Tenant or its contractors or
subcontractors with respect to the Premises.

Default by Tenant under this Addendum 2 shall constitute a default by Tenant
under the Lease for all purposes.

28

--------------------------------------------------------------------------------



ADDENDUM 3

RENEWAL OPTION
(BASEBALL ARBITRATION)

ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED 2/7/06, BETWEEN

ProLogis, a Maryland real estate investment trust
and
Ikanos Communications, a California corporation

        (a)   Provided that as of the time of the giving of the Extension Notice
and the Commencement Date of the Extension Term, (x) Tenant is the Tenant
originally named herein (or a Tenant Affiliate or a party to a Permitted
Transfer), (y) Tenant (or a Tenant Affiliate or a party to a Permitted Transfer)
actually occupies all of the Premises initially demised under this Lease and any
space added to the Premises, and (z) no Event of Default exists or would exist
but for the passage of time or the giving of notice, or both; then Tenant shall
have the right to extend the Lease Term for an additional term of 3 years (such
additional term is hereinafter called the "Extension Term") commencing on the
day following the expiration of the Lease Term (hereinafter referred to as the
"Commencement Date of the Extension Term"). Tenant shall give Landlord notice
(hereinafter called the "Extension Notice") of its election to extend the term
of the Lease Term at least 9 months prior to the scheduled expiration date of
the Lease Term.

        (b)   The Base Rent payable by Tenant to Landlord during the Extension
Term shall be the greater of:

          (i)  the Base Rent in effect on the expiration of the Lease Term (if
the Base Rent is stated as an annual or other periodic rate, adjusted for the
length of the Lease Term), and

         (ii)  95% of the Fair Market Rent, as defined and determined pursuant
to Paragraphs (c), (d), and (e) below.

        (c)   The term "Fair Market Rent" shall mean the Base Rent, expressed as
an annual rent per square foot of floor area, which Landlord would have received
from leasing the Premises for the Extension Term to an unaffiliated person which
is not then a tenant in the Project, assuming that such space were to be
delivered in "as-is" condition, and taking into account the rental which such
other tenant would most likely have paid for such premises, including market
escalations but excluding improvements installed in the Premises at the sole
cost and expense of Tenant, provided that Fair Market Rent shall not in any
event be less than the Base Rent for the Premises as of the expiration of the
Lease Term. Fair Market Rent shall not be reduced by reason of any costs or
expenses saved by Landlord by reason of Landlord's not having to find a new
tenant for the Premises (including without limitation brokerage commissions,
cost of improvements necessary to prepare the space for such tenant's occupancy,
rent concession, or lost rental income during any vacancy period). Fair Market
Rent means only the rent component defined as Base Rent in the Lease and does
not include reimbursements and payments by Tenant to Landlord with respect to
Operating Expenses and other items payable or reimbursable by Tenant under the
Lease. In addition to its obligation to pay Base Rent (as determined herein),
Tenant shall continue to pay and reimburse Landlord as set forth in the Lease
with respect to such operating expenses and other items with respect to the
Premises during the Extension Term. The arbitration process described below
shall be limited to the determination of the Base Rent and shall not affect or
otherwise reduce or modify the Tenant's obligation to pay or reimburse Landlord
for such operating expenses and other reimbursable items.

        (d)   Landlord shall notify Tenant of its determination of the Fair
Market Rent (which shall be made in Landlord's sole discretion and shall in any
event be not less than the Base Rent in effect as of

29

--------------------------------------------------------------------------------




the expiration of the Lease Term) for the Extension Term, and Tenant shall
advise Landlord of any objection within 10 days of receipt of Landlord's notice.
Failure to respond within the 10-day period shall constitute Tenant's acceptance
of such Fair Market Rent. If Tenant objects, Landlord and Tenant shall commence
negotiations to attempt to agree upon the Fair Market Rent within 30 days of
Landlord's receipt of Tenant's notice. If the parties cannot agree, each acting
in good faith but without any obligation to agree, then the Lease Term shall not
be extended and shall terminate on its scheduled termination date and Tenant
shall have no further right hereunder or any remedy by reason of the parties'
failure to agree unless Tenant or Landlord invokes the arbitration procedure
provided below to determine the Fair Market Rent.

        (e)   Arbitration to determine the Fair Market Rent shall be in
accordance with the Real Estate Valuation Arbitration Rules of the American
Arbitration Association. Unless otherwise required by state law, arbitration
shall be conducted in the metropolitan area where the Project is located by a
single arbitrator unaffiliated with either party. Either party may elect to
arbitrate by sending written notice to the other party and the Regional Office
of the American Arbitration Association within 5 days after the 30-day
negotiating period provided in Paragraph (d), invoking the binding arbitration
provisions of this paragraph. Landlord and Tenant shall each submit to the
arbitrator their respective proposal of Fair Market Rent. The arbitrator must
choose between the Landlord's proposal and the Tenant's proposal and may not
compromise between the two or select some other amount. Notwithstanding any
other provision herein, the Fair Market Rent determined by the arbitrator shall
not be less than, and the arbitrator shall have no authority to determine a Fair
Market Rent less than, the Base Rent in effect as of the scheduled expiration of
the Lease Term. The cost of the arbitration shall be paid by Landlord if the
Fair Market Rent is that proposed by Landlord and by Tenant if the Fair Market
Rent is that proposed by Tenant; and shall be borne equally otherwise. If the
arbitrator has not determined the Fair Market Rent as of the end of the Lease
Term, Tenant shall pay 105 percent of the Base Rent in effect under the Lease as
of the end of the Lease Term until the Fair Market Rent is determined as
provided herein. Upon such determination, Landlord and Tenant shall make the
appropriate adjustments to the payments between them.

        (f)    The parties consent to the jurisdiction of any appropriate court
to enforce the arbitration provisions of this Addendum and to enter judgment
upon the decision of the arbitrator.

        (g)   Except for the Base Rent as determined above, Tenant's occupancy
of the Premises during the Extension Term shall be on the same terms and
conditions as are in effect immediately prior to the expiration of the initial
Lease Term; provided, however, Tenant shall have no further right to extend the
Lease Term pursuant to this addendum or to any allowances, credits or abatements
or options to expand, contract, renew or extend the Lease.

        (h)   If Tenant does not send the Extension Notice within the period set
forth in Paragraph (a), Tenant's right to extend the Lease Term shall
automatically terminate. Time is of the essence as to the giving of the
Extension Notice and the notice of Tenant's objection under Paragraph (d).

        (i)    Landlord shall have no obligation to refurbish or otherwise
improve the Premises for the Extension Term. The Premises shall be tendered on
the Commencement Date of the Extension Term in "as-is" condition.

        (j)    If the Lease is extended for the Extension Term, then Landlord
shall prepare and Tenant shall execute an amendment to the Lease confirming the
extension of the Lease Term and the other provisions applicable thereto.

        (k)   If Tenant exercises its right to extend the term of the Lease for
the Extension Term pursuant to this Addendum, the term "Lease Term" as used in
the Lease, shall be construed to include, when practicable, the Extension Term
except as provided in (g) above.

30

--------------------------------------------------------------------------------



ADDENDUM 4

CANCELLATION OPTION

ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED 2/7/06, BETWEEN

ProLogis, a Maryland real estate investment trust
and
Ikanos Communications, a California corporation

        Provided no Event of Default shall then exist and no condition shall
then exist which with the passage of time or giving of notice, or both, would
constitute an Event of Default, Tenant shall have the right with no less than
nine (9) months prior written notice (the "Termination Notice") to elect to
terminate this Lease effective on the last day of the 36th full calendar month
of the Lease Term.

        If Tenant elects to terminate this Lease pursuant to the immediately
preceding sentence, the effectiveness of such termination shall be conditioned
upon Tenant paying to Landlord $244,706.00 contemporaneously with Tenant's
delivery of the Termination Notice to Landlord. Such amount is consideration for
Tenant's option to terminate and shall not be applied to rent or any other
obligation of Tenant. Landlord and Tenant shall be relieved of all obligations
accruing under this Lease after the effective date of such termination but not
any obligations accruing under the Lease prior to the effective date of such
termination.

31

--------------------------------------------------------------------------------






ADDENDUM 5

MISCELLANEOUS PROVISIONS

ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED 2/7/06, BETWEEN

ProLogis, a Maryland real estate investment trust
and
Ikanos Communications, a California corporation


        Refund of Past Termination Fee:    Upon full execution of the Lease
Agreement, Landlord agrees to refund the amount of $150,000.00 to Tenant. Said
refund represents the termination fee paid by Tenant and received by Landlord on
September 30th, 2005.

32

--------------------------------------------------------------------------------




ADDENDUM 6

LETTER OF CREDIT FOR SECURITY DEPOSIT

ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED 2/7/06, 2006 BETWEEN

ProLogis, a Maryland real estate investment trust
and
Ikanos Communications, a California corporation


        The Security Deposit may be in the form of an unconditional, irrevocable
letter of credit from a bank reasonably acceptable to Landlord. The letter of
credit shall either provide that it does not expire until the 61st day following
the end of the Lease Term or, if it is for less than the full term of the Lease,
shall be renewed by Tenant at least 60 days prior to its expiration during the
term of the Lease. The letter of credit shall provide that it may be drawn down
upon by Landlord upon Tenant's default of the Lease beyond applicable notice and
cure periods and only to the extent required to cure such default. If Landlord
sells or conveys the Premises, Tenant shall, at Landlord's request, cooperate in
having the letter of credit transferred to the purchaser. If the letter of
credit is ever drawn upon by Landlord pursuant to the terms of the Lease and
this Addendum, Tenant shall within ten (10) days thereafter cause the letter of
credit to be restored to its original amount.

        Notwithstanding anything contained herein to the contrary, in the event
Tenant fails to renew the letter of credit in accordance with the terms and
conditions as set forth in this Addendum, or in the event that Tenant shall
commence any proceeding for relief, as defined in Paragraph 23(ii) of the Lease,
an immediate Event of Default shall be deemed to have occurred, without the
requirement of notice or opportunity to cure, in which case Landlord may
immediately draw down on the letter of credit.

33

--------------------------------------------------------------------------------





QuickLinks


LEASE AGREEMENT
ADDENDUM 1 BASE RENT ADJUSTMENTS ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED 2/7/06, BETWEEN ProLogis, a Maryland real estate investment trust and
Ikanos Communications, a California corporation
ADDENDUM 2 CONSTRUCTION (ALLOWANCE) ATTACHED TO AND A PART OF THE LEASE
AGREEMENT DATE 2/7/06, BETWEEN ProLogis, a Maryland real estate investment trust
and Ikanos Communications, a California corporation
ADDENDUM 5 MISCELLANEOUS PROVISIONS ATTACHED TO AND A PART OF THE LEASE
AGREEMENT DATED 2/7/06, BETWEEN ProLogis, a Maryland real estate investment
trust and Ikanos Communications, a California corporation
ADDENDUM 6 LETTER OF CREDIT FOR SECURITY DEPOSIT ATTACHED TO AND A PART OF THE
LEASE AGREEMENT DATED 2/7/06, 2006 BETWEEN ProLogis, a Maryland real estate
investment trust and Ikanos Communications, a California corporation
